

116 S2920 PCS: Violence Against Women Reauthorization Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 308116th CONGRESS1st SessionS. 2920IN THE SENATE OF THE UNITED STATESNovember 20, 2019Ms. Ernst (for herself, Mr. Graham, Mr. Cornyn, Mrs. Capito, Mrs. Blackburn, Mr. Cramer, Mr. Rubio, Mrs. Fischer, Mr. Sullivan, Mr. Hoeven, and Mr. Perdue) introduced the following bill; which was read the first timeNovember 21, 2019Read the second time and placed on the calendarA BILLTo reauthorize the Violence Against Women Act of 1994, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Violence Against Women Reauthorization Act of 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Universal definitions and grant conditions.TITLE I—Enhancing legal tools to combat domestic violence, dating violence, sexual assault, and stalkingSec. 101. Stop grants.Sec. 102. Grants to improve the criminal justice response.Sec. 103. Grants to support families in the justice system.Sec. 104. Outreach and services to underserved populations grants.Sec. 105. Criminal provisions.Sec. 106. Rape survivor child custody.Sec. 107. Enhancing culturally specific services for victims of domestic violence, dating violence, sexual assault, and stalking.Sec. 108. Grants for lethality assessment programs.TITLE II—Improving services for victimsSec. 201. Sexual assault services program.Sec. 202. Rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement assistance program.Sec. 203. Training and services to end violence against women with disabilities.Sec. 204. Training and services to end abuse in later life.Sec. 205. Abby Honold Act.TITLE III—Services, protection, and justice for young victimsSec. 301. Rape prevention and education grant.Sec. 302. Creating hope through outreach, options, services, and education for children and youth (Choose Children & Youth).Sec. 303. Grants to combat violent crimes on campuses.TITLE IV—Violence reduction practicesSec. 401. Study conducted by the centers for disease control and prevention.Sec. 402. Saving money and reducing tragedies (SMART) through prevention grants.TITLE V—Strengthening the healthcare systems responseSec. 501. Strengthening the healthcare systems response.TITLE VI—Safe homes for victimsSubtitle A—HEALS ActSec. 601. Short title.Sec. 602. Definitions.Sec. 603. Strengthening housing resources protections for survivors of domestic violence, dating violence, sexual assault, or stalking.Sec. 604. Increasing access to safe shelter for survivors of domestic violence, dating violence, sexual assault, or stalking.Sec. 605. Report to Congress.Subtitle B—Housing protections for victimsSec. 611. Housing rights.Sec. 612. Monitoring; Director of Domestic Violence Prevention.Sec. 613. VAWA Emergency Transfer Demonstration Program.Sec. 614. Housing programs.TITLE VII—Assisting victims of domestic and sexual violence in the workplaceSec. 701. National resource center on workplace responses to assist victims of domestic and sexual violence.Sec. 702. Study on workplace best practices.Sec. 703. GAO study.TITLE VIII—Safety for Indian womenSubtitle A—Safety for Indian womenSec. 801. Grants to Indian Tribal governments.Sec. 802. Grants to Indian Tribal coalitions.Sec. 803. Consultation.Sec. 804. Tribal jurisdiction over crimes committed in Indian country.Sec. 805. Reporting requirements.Subtitle B—SURVIVE ActSec. 811. Short title.Sec. 812. Indian victims of crime.Sec. 813. Regulations regarding Indian Tribes.Subtitle C—Savanna's ActSec. 821. Short title.Sec. 822. Purposes.Sec. 823. Definitions.Sec. 824. Improving Tribal access to databases.Sec. 825. Guidelines for responding to cases of missing or murdered Indians.Sec. 826. Annual reporting requirements.Sec. 827. Implementation and incentive.Subtitle D—Tribal Law and Order Reauthorization and Amendments ActSec. 831. Short title.PART I—Tribal law and orderSec. 841. Office of Justice Services law enforcement.Sec. 842. Authority to execute emergency orders.Sec. 843. Detention services.Sec. 844. Tribal law enforcement Officers.Sec. 845. Oversight, coordination, and accountability.Sec. 846. Integration and coordination of programs.Sec. 847. Data sharing with Indian tribes.Sec. 848. Judicial administration in Indian country.Sec. 849. Federal notice.Sec. 850. Detention facilities.Sec. 851. Reauthorization for tribal courts training.Sec. 852. Public defenders.Sec. 853. Offenses in Indian country: trespass on Indian land.Sec. 854. Resources for public safety in Indian communities; drug trafficking prevention.Sec. 855. Substance abuse prevention tribal action plans.Sec. 856. Office of Justice Services spending report.Sec. 857. Trafficking Victims Protection.Sec. 858. Reporting on Indian victims of trafficking.PART II—Improving justice for Indian youthSec. 861. Federal jurisdiction over Indian juveniles.Sec. 862. Reauthorization of tribal youth programs.Sec. 863. Assistance for Indian tribes relating to juvenile crime.Sec. 864. Coordinating Council on Juvenile Justice and Delinquency Prevention.Sec. 865. Grants for delinquency prevention programs.Subtitle E—BADGES for Native Communities ActSec. 871. Short title.Sec. 872. Definitions.PART I—Bridging agency data gapsSec. 873. Federal law enforcement database reporting requirements.Sec. 874. National Missing and Unidentified Persons System Tribal liaison.PART II—Ensuring safety for Native communitiesSec. 875. Missing and murdered response coordination grant program.Sec. 876. GAO study on Federal law enforcement agency evidence collection, handling, and processing.Sec. 877. Bureau of Indian Affairs and Tribal law enforcement officer counseling resources interdepartmental coordination.Subtitle F—Tribal Labor Sovereignty ActSec. 881. Short title.Sec. 882. Definition of employer.TITLE IX—Office on Violence Against Women technical clarificationsSec. 901. Office on Violence Against Women technical clarifications.TITLE X—Closing the law enforcement consent loopholeSec. 1001. Short title.Sec. 1002. Prohibition on engaging in sexual acts while acting under color of law.Sec. 1003. Incentive for states.Sec. 1004. Reports to Congress.TITLE XI—Holding violent criminals and child predators accountableSec. 1101. Enhanced penalties.Sec. 1102. Combat online predators.Sec. 1103. Maximizing access to forensic exams.Sec. 1104. Study on State coverage of forensic examinations and related medical costs following a sexual assault.TITLE XII—Choose respectSubtitle A—Choose Respect ActSec. 1201. Short title.Sec. 1202. Designation.Sec. 1203. Media Campaign.Subtitle B—Legal assistance for victimsSec. 1211. Legal assistance for victims.Sec. 1212. Report on protection order service processes.TITLE XIII—Combatting female genital mutilation or cuttingSec. 1301. Short title.Sec. 1302. Findings.Sec. 1303. Amendments to current law prohibiting female genital mutilation.Sec. 1304. Increased penalty for female genital mutilation.Sec. 1305. Pilot program to prevent and respond to female genital mutilation or cutting.Sec. 1306. Reporting on female genital mutilation or cutting.TITLE XIV—Empowering victims of revenge pornographySec. 1401. Empowering victims of revenge pornography.TITLE XV—CREEPS ActSec. 1501. Short title.Sec. 1502. Sexual assault by Federal employees and contractors.TITLE XVI—Additional grant programsSec. 1601. National stalker and domestic violence reduction.Sec. 1602. Federal victim assistants reauthorization.Sec. 1603. Child abuse training programs for judicial personnel and practitioners reauthorization.Sec. 1604. Sex offender management.Sec. 1605. Court-appointed special advocate program. 2.Universal definitions and grant conditions (a)In generalSection 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291) is amended—
 (1)in subsection (a)— (A)by striking In this title and inserting In this title, for the purpose of grants authorized under this title ;
 (B)by redesignating paragraphs (12) through (45) as paragraphs (15) through (48), respectively;
 (C)by redesignating paragraph (11) as paragraph (12); (D)by redesignating paragraph (8) as paragraph (11) and moving it to appear before paragraph (12), as so redesignated;
 (E)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; (F)by redesignating paragraph (2) as paragraph (6) and moving it to appear before paragraph (7), as so redesignated;
 (G)by redesignating paragraph (3) as paragraph (2); (H)by redesignating paragraph (5) as paragraph (3) and moving it to appear after paragraph (2), as so redesignated;
 (I)by inserting after paragraph (4) the following:  (5)Court-based personnel; court-related personnelThe terms court-based personnel and court-related personnel mean individuals working in the court, whether paid or volunteer, including—
 (A)clerks, special masters, domestic relations officers, administrators, mediators, custody evaluators, guardians ad litem, lawyers, negotiators, probation, parole, interpreters, victim assistants, victim advocates, and judicial, administrative, or any other professionals or personnel similarly involved in the legal process;
 (B)court security personnel; (C)personnel working in related, supplementary offices or programs (such as child support enforcement); and
 (D)any other court-based or community based personnel having responsibilities or authority to address domestic violence, dating violence, sexual assault, or stalking in the court system.; 
 (J)in paragraph (11), as so redesignated, by striking includes felony and all that follows through jurisdiction. and inserting the following:  includes felony or misdemeanor crimes under the family or domestic violence laws of the jurisdiction receiving grant funding, and, in the case of victim services, includes the use or attempted use of physical abuse or sexual abuse, or a pattern of any other coercive behavior committed, enabled, or solicited to gain or maintain power and control over a victim, including verbal, psychological, economic, or technological abuse, by a person who—(A)is a current or former spouse or intimate partner of the victim, or person similarly situated to a spouse of the victim;
 (B)is cohabitating, or has cohabitated, with the victim as a spouse or intimate partner; (C)shares a child in common with the victim;
 (D)is an adult family member of, or paid or nonpaid caregiver, in an ongoing relationship of trust, with a victim 50 years of age or older or an adult victim with disabilities; or
 (E)commits acts against a youth or adult victim who is protected from those acts under the family or domestic violence laws of the jurisdiction.; 
 (K)by inserting after paragraph (12), as so redesignated, the following:  (13)Female genital mutilation or cuttingThe term female genital mutilation or cutting means intentionally circumcising, excising, infibulating the whole or any part of the labia majora or labia minora or clitoris, or in any way causing bodily injury (as defined in section 1365 of title 18, United States Code) to the female genitalia for non-medical reasons.
 (14)Forced marriageThe term forced marriage means a marriage to which 1 or both parties do not or cannot consent, and in which 1 or more elements of force, fraud, or coercion is present. Forced marriage can be both a cause and a consequence of domestic violence, dating violence, sexual assault or stalking.; and
 (L)by striking paragraph (32), as so redesignated, and inserting the following:  (32)Sexual assaultThe term sexual assault—
 (A)means any non-consensual sexual act proscribed by Federal, Tribal or State law, including when the victim lacks capacity to consent; and
 (B)includes sex trafficking described in section 103(11)(A) of the Victims of Trafficking and Violence Protection Act of 2000.;
 (2)in subsection (b)— (A)in paragraph (2), by adding at the end the following:
						
 (H)Death of the party whose privacy had been protectedIn the event of the death of any victim whose confidentiality and privacy is required to be protected under this subsection, grantees and subgrantees may share personally identifying information or individual information that is collected about deceased victims being sought for a fatality review to the extent permitted by their jurisdiction’s law and only if the following conditions are met:
 (i)The underlying objectives of the fatality review are to prevent future deaths, enhance victim safety, and increase offender accountability.
 (ii)The fatality review includes policies and protocols to protect identifying information, including identifying information about the victim’s children, from further release outside the fatality review team.
 (iii)The grantee or subgrantee makes a reasonable effort to get a release from the victim’s personal representative (if one has been appointed) and from any surviving minor children or the guardian of such children (but not if the guardian is the abuser of the deceased parent), if the children are not capable of knowingly consenting.
 (iv)The information released is limited to that which is necessary for the purposes of the fatality review.; 
 (B)in paragraph (11), by adding at the end the following: The Office on Violence Against Women shall make all technical assistance available as broadly as possible to any appropriate grantees, subgrantees, potential grantees, or other entities without regard to whether the entity has received funding from the Office on Violence Against Women for a particular program or project, with priority given to current and former grantees and subgrantees.;
 (C)in paragraph (13), by striking subparagraph (D) and inserting the following:  (D)ConstructionNothing contained in this paragraph shall be construed, interpreted, or applied—
 (i)to supplant, displace, preempt, or otherwise diminish the responsibilities and liabilities under other State or Federal civil rights law, whether statutory or common; or
 (ii)to affect the otherwise lawful employment practices of any organization under Federal law.;  (D)in paragraph (14), by inserting before the period at the end the following:  or other forms of gender-based violence, including female genital mutilation or cutting, forced marriage, and honor violence. For individuals who are 0 to 18 years of age and are victims of sexual assault, victim-centered services shall, to the extent practicable, be coordinated with services specified in section 212 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20302). If such an organization is not available, services shall, to the extent practicable, be delivered in partnership with multidisciplinary teams.; and
 (E)by adding at the end the following:  (17)Innovation fundOf the amounts appropriated to carry out this title, not more than 1 percent shall be made available for pilot projects, demonstration projects, and special initiatives designed to improve Federal, State, local, Tribal, and other community responses to violence against women and girls..
 (b)Grant accountabilitySection 40002(b)(16) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(16)) shall apply to this Act and any grant program authorized under this Act.
			IEnhancing	legal tools	to	combat	domestic	violence,	dating	violence,  
			     sexual  assault, and stalking
			101.Stop grants
 (a)In generalPart T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) is amended—
 (1)in section 2001(b) (34 U.S.C. 10441(b))— (A)by striking paragraph (6) and inserting the following:
							
 (6)developing, enlarging, or strengthening programs addressing the needs and circumstances of Indian tribes and urban Indian victims in dealing with violent crimes against women, including the crimes of domestic violence, dating violence, sexual assault and stalking;;
 (B)in paragraph (19), by striking and at the end; (C)by striking paragraph (20) and inserting the following:
							
 (20)developing, enhancing, or strengthening prevention and educational programming to address domestic violence, dating violence, sexual assault, stalking, or female genital mutilation or cutting, with not more than 5 percent of the amount allocated to a State to be used for this purpose;; and
 (D)by inserting after paragraph (20), the following:  (21)developing, enlarging, or strengthening culturally specific victim services for and responses to female genital mutilation or cutting; and
 (22)developing, implementing, and training on best practices regarding victim-centered approaches in domestic violence, sexual assault, dating violence, and stalking cases, including policies addressing the use of bench warrants, body attachments, and material witness warrants for victims who fail to appear.;
 (2)in section 2007(d) (34 U.S.C. 10446(d))— (A)by redesignating paragraphs(5) and (6) as paragraphs (6) and (7), respectively; and
 (B)by inserting after paragraph (4) the following:  (5)not later than 3 years after the date of enactment of this paragraph, proof of compliance with the requirements regarding development, implementation, and training on best practices for victim-centered prosecution described in section 2017;; and
 (3)by adding at the end the following:  2017.Grant eligibility regarding compelling victim testimony (a)In generalTo be eligible for a grant or subgrant under this part, a prosecution office shall certify, not later than 3 years after the date of enactment of this section, that the office developed, implemented, and trained on best practices, based on national guidelines described in subsection (b), regarding victim-centered approaches in domestic violence, sexual assault, dating violence, and stalking cases, including policies addressing the use of bench warrants, body attachments, and material witness warrants for victims who fail to appear.
 (b)Establishment of national guidelinesNot later than 120 days after the date of enactment of this section, the Director shall publish national guidelines regarding victim-centered approaches in domestic violence, sexual assault, dating violence, and stalking cases, including policies addressing the use of bench warrants, body attachments, and material witness warrants for victims who fail to appear, developed by experts in the fields of gender-based violence and national prosecution standards..
 (b)Authorization of appropriationsSection 1001(a)(18) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(18)) is amended by striking 222,000,00 for each of fiscal years 2014 through 2018 and inserting 244,200,000 for each of fiscal years 2020 through 2029.
 (c)Effective dateThe amendments made by subsection (a) shall not take effect until October 1, 2020. 102.Grants to improve the criminal justice response (a)HeadingPart U of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461 et seq.) is amended in the heading, by striking Grants to encourage arrest policies and inserting Grants to improve the criminal justice response.
 (b)GrantsSection 2101 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461) is amended—
 (1)in subsection (b)— (A)in paragraph (1), by striking proarrest and inserting offender accountability and homicide reduction;
 (B)in paragraph (8), by striking section 3(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2))) and inserting section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102));
 (C)in paragraph (19), by inserting before the period at the end the following: , including victims among underserved populations; and (D)by adding at the end the following:
							
 (23)To develop, implement and train on best practices regarding victim-centered approaches in domestic violence, sexual assault, dating violence, and stalking cases, including policies addressing the use of bench warrants, body attachments, and material witness warrants for victims who fail to appear.
 (24)To train and maintain a designated VAWA Officer in State and local law enforcement agencies to coordinate and support the response to domestic violence, dating violence, sexual assault, and stalking.; and
 (2)in subsection (c)(1)— (A)by moving the margins of subparagraphs (A) through (E) two ems to the right;
 (B)in subparagraph (A)— (i)by moving the margins for clauses (i) and (ii) to ems to the right; and
 (ii)in clause (i), by striking encourage or mandate arrests of domestic violence offenders and inserting encourage arrests of domestic violence offenders; (C)in subparagraph (E), by moving the margins for clauses (i) and (ii) to ems to the right; and
 (D)by adding at the end the following:  (F)in the case of a prosecution office, certify that, not later than 3 years after the date of enactment of this subparagraph, the office has developed, implemented and trained on best practices regarding victim-centered approaches in domestic violence, sexual assault, dating violence, and stalking cases, including policies addressing the use of bench warrants, body attachments, and material witness warrants for victims who fail to appear described in section 2017; and.
 (c)Authorization of appropriationsSection 1001(a)(19) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(19)) is amended by striking $73,000,000 for each of fiscal years 2014 through 2018 and inserting 80,300,000 for each of fiscal years 2020 through 2029.
 (d)Effective dateThe amendments made by subsections (a) and (b) shall not take effect until October 1, 2020. 103.Grants to support families in the justice system (a)In generalSection 1301 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 12464) is amended—
 (1)in subsection (b), by striking to improve and inserting improve; and (2)in subsection (e), by striking $22,000,000 for each of fiscal years 2014 through 2018 and inserting $24,200,000 for each of fiscal years 2020 through 2029.
 (b)Effective dateThe amendments made by subsection (a)(1) shall not take effect until October 1, 2020. 104.Outreach and services to underserved populations grants (a)In generalSection 120 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20123) is amended—
 (1)in subsection (d)— (A)in paragraph (4), by striking or at the end;
 (B)in paragraph (5), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
							
 (6)developing, enlarging, or strengthening culturally specific victim services and responses related to, and prevention of female genital mutilation or cutting.; and
 (2)in subsection (g), by striking $2,000,000 for each of fiscal years 2014 through 2018 and inserting $2,200,000 for each of fiscal years 2020 through 2029. (b)Effective dateThe amendments made by subsection (a)(1) shall not take effect until October 1, 2020.
 105.Criminal provisionsSection 2265(d)(3) of title 18, United States Code, is amended— (1)by striking restraining order or injunction,; and
 (2)by adding at the end the following: This publication limitation applies to all protection orders issued by a State, territorial, or Tribal court, as well as protection orders issued by another State, territory, or Tribe..
 106.Rape survivor child custodySection 409 of the Justice for Victims of Trafficking Act of 2015 (34 U.S.C. 21308) is amended by striking $5,000,000 for each of fiscal years 2015 through 2019 and inserting $5,500,000 for each of fiscal years 2020 through 2029..
			107.Enhancing culturally specific services for victims of domestic violence, dating violence, sexual
			 assault, and stalking
 (a)AmendmentSection 121 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20124) is amended—
 (1)in subsection (a), by adding at the end the following:  (3)Additional authorization of appropriationsIn addition to the amounts made available under paragraph (1), there are authorized to be appropriated to carry out this section $2,200,000 for each of fiscal years 2020 through 2029.; and
 (2)in subsection (b)(2)— (A)in subparagraph (G), by striking or at the end;
 (B)in subparagraph (H), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
							
 (I)developing, enlarging, or strengthening culturally specific victim services for and responses to female genital mutilation or cutting, honor violence, forced marriage, and child marriage..
 (b)Effective dateThe amendments made by subsection (a)(2) shall not take effect until October 1, 2020. 108.Grants for lethality assessment programs (a)In generalThe Attorney General may make grants to States, units of local government, Indian tribes, domestic violence victim service providers, and State or Tribal Domestic Violence Coalitions for technical assistance and training in the operation or establishment of a lethality assessment program.
 (b)Lethality assessment program definedIn this section, the term lethality assessment program means a program that— (1)rapidly connects a victim of domestic violence to local community-based victim service providers;
 (2)helps first responders and other entities in the criminal justice system, including courts, law enforcement agencies, and prosecutors of tribal government and units of local government, identify and respond to possibly lethal circumstances; and
 (3)identifies victims of domestic violence who are at high risk of being seriously injured or killed by an intimate partner.
 (c)EligibilityTo be eligible for a grant under this section, an applicant shall demonstrate experience in developing, implementing, evaluating, and disseminating a lethality assessment program.
 (d)Authorization of appropriationsThere are authorized to be appropriated $5,500,000 to carry out this section for each of fiscal years 2020 through 2029.
				IIImproving services for victims
 201.Sexual assault services programSection 41601(f)(1) of the Violence Against Women Act of 1994 (34 U.S.C. 12511(f)(1)) is amended by striking $40,000,00 to remain available until expended for each of fiscal years 2014 through 2018 and inserting $120,000,000 to remain available until expended for each of fiscal years 2020 through 2029.
			202.Rural domestic violence, dating   violence, sexual   assault,	stalking,   and    child abuse 
 enforcement assistance programSection 40295(e)(1) of the Violence Against Women Act of 1994 (34 U.S.C. 12341(e)(1)) is amended by striking $50,000,000 for each of fiscal years 2014 through 2018 and inserting $150,000,000 for each of fiscal years 2020 through 2029.
 203.Training and services to end violence against women with disabilitiesSection 1402 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20122) is amended—
 (1)in subsection (b)— (A)by striking disabled individuals each place it appears and inserting individuals with disabilities;
 (B)in paragraph (3), by inserting after law enforcement the following: and other first responders; and (C)in paragraph (8), by striking providing advocacy and intervention services within and inserting to enhance the capacity of;
 (2)in subsection (c)(1)(D), by striking disabled individuals and inserting individuals with disabilities; and (3)in subsection (e), by striking $9,000,000 for each of fiscal years 2014 through 2018 and inserting $9,900,000 for each of fiscal years 2020 through 2029.
				204.Training   and	 services   to	 end   abuse in later life
 (a)AmendmentsSection 40801(b) of the Violence Against Women Act of 1994 (34 U.S.C. 12421(b)) is amended—
 (1)in paragraph (2)(A), by striking clause (iv) and inserting the following:  (iv)conduct cross-training for law enforcement agencies and other first responders, prosecutors, agencies of States or units of local government, attorneys, health care providers, population specific organizations, faith-based leaders, victim advocates, victim service providers, and courts to better serve victims of abuse in later life, including domestic violence, dating violence, sexual assault, stalking, exploitation or neglect.; 
 (2)in paragraph (3)— (A)in subparagraph (A)(iv), by striking over 50 years of age and inserting 50 years of age or over; and
 (B)in subparagraph (B)(iv), by striking in later life and inserting 50 years of age or over; and (3)in paragraph (5), by striking $9,000,000 for each of fiscal years 2014 through 2018 and inserting $9,900,000 for each of fiscal years 2020 through 2029.
 (b)Effective dateThe amendments made by paragraphs (1) and (2) of subsection (a) shall not take effect until October 1, 2020.
				205.Abby Honold Act
 (a)Short titleThis section may be cited as the Abby Honold Act. (b)AmendmentTitle IV of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12291 et seq.) is amended by adding at the end the following:
					
						QTrauma-informed Training for Law Enforcement
							41701.Demonstration  program	on   trauma-informed training for law  enforcement
 (a)DefinitionsIn this section— (1)the term Attorney General means the Attorney General, acting through the Director of the Office on Violence Against Women;
 (2)the term covered individual means an individual who interfaces with victims of domestic violence, dating violence, sexual assault, and stalking, including—
 (A)an individual working for or on behalf of an eligible entity; (B)an administrator of an institution of higher education; and
 (C)an emergency services or medical employee; (3)the term demonstration site, with respect to an eligible entity that receives a grant under this section, means—
 (A)if the eligible entity is a law enforcement agency described in paragraph (4)(A), the area over which the eligible entity has jurisdiction; and
 (B)if the eligible entity is an organization or agency described in paragraph (4)(B), the area over which a law enforcement agency described in paragraph (4)(A) that is working in collaboration with the eligible entity has jurisdiction; and
 (4)the term eligible entity means— (A)a State, local, territorial, or Tribal law enforcement agency; or
 (B)a national, regional, or local victim services organization or agency working in collaboration with a law enforcement agency described in subparagraph (A).
										(b)Grants authorized
 (1)In generalThe Attorney General shall award grants on a competitive basis to eligible entities to carry out the demonstration program under this section by implementing evidence-based or promising policies and practices to incorporate trauma-informed techniques designed to—
 (A)prevent re-traumatization of the victim; (B)ensure that covered individuals use evidence-based practices to respond to and investigate cases of domestic violence, dating violence, sexual assault, and stalking;
 (C)improve communication between victims and law enforcement officers in an effort to increase the likelihood of the successful investigation and prosecution of the reported crime in a manner that protects the victim to the greatest extent possible;
 (D)increase collaboration among stake holders who are part of the coordinated community response to domestic violence, dating violence, sexual assault, and stalking; and
 (E)evaluate the effectiveness of the training process and content by measuring— (i)investigative and prosecutorial practices and outcomes; and
 (ii)the well-being of victims and their satisfaction with the criminal justice process. (2)TermThe Attorney General shall make grants under this section for each of the first 2 fiscal years beginning after the date of enactment of the Violence Against Women Reauthorization Act of 2019.
 (3)Award basisThe Attorney General shall award grants under this section to multiple eligible entities for use in a variety of settings and communities, including—
 (A)urban, suburban, Tribal, remote, and rural areas; (B)college campuses; or
 (C)traditionally underserved communities. (c)Use of fundsAn eligible entity that receives a grant under this section shall use the grant to—
 (1)train covered individuals within the demonstration site of the eligible entity to use evidence-based, trauma-informed techniques and knowledge of crime victims’ rights throughout an investigation into domestic violence, dating violence, sexual assault, or stalking, including by—
 (A)conducting victim interviews in a manner that— (i)elicits valuable information about the domestic violence, dating violence, sexual assault, or stalking; and
 (ii)avoids re-traumatization of the victim; (B)conducting field investigations that mirror best and promising practices available at the time of the investigation;
 (C)customizing investigative approaches to ensure a culturally and linguistically appropriate approach to the community being served;
 (D)becoming proficient in understanding and responding to complex cases, including cases of domestic violence, dating violence, sexual assault, or stalking—
 (i)facilitated by alcohol or drugs; (ii)involving strangulation;
 (iii)committed by a non-stranger; (iv)committed by an individual of the same sex as the victim;
 (v)involving a victim with a disability; or (vi)involving a male victim;
 (E)developing collaborative relationships between— (i)law enforcement officers and other members of the response team; and
 (ii)the community being served; and (F)developing an understanding of how to define, identify, and correctly classify a report of domestic violence, dating violence, sexual assault, or stalking; and
 (2)promote the efforts of the eligible entity to improve the response of covered individuals to domestic violence, dating violence, sexual assault, and stalking through various communication channels, such as the website of the eligible entity, social media, print materials, and community meetings, in order to ensure that all covered individuals within the demonstration site of the eligible entity are aware of those efforts and included in trainings, to the extent practicable.
									(d)Demonstration  program	trainings	on trauma-informed   approaches
									(1)Identification	of	existing trainings
 (A)In generalThe Attorney General shall identify trainings for law enforcement officers, in existence as of the date on which the Attorney General begins to solicit applications for grants under this section, that—
 (i)employ a trauma-informed approach to domestic violence, dating violence, sexual assault, and stalking; and
 (ii)focus on the fundamentals of— (I)trauma responses; and
 (II)the impact of trauma on victims of domestic violence, dating violence, sexual assault, and stalking.
 (B)SelectionAn eligible entity that receives a grant under this section shall select one or more of the approaches employed by a training identified under subparagraph (A) to test within the demonstration site of the eligible entity.
 (2)ConsultationIn carrying out paragraph (1), the Attorney General shall consult with the Director of the Office for Victims of Crime in order to seek input from and cultivate consensus among outside practitioners and other stakeholders through facilitated discussions and focus groups on best practices in the field of trauma-informed care for victims of domestic violence, dating violence, sexual assault, and stalking.
 (e)EvaluationThe Attorney General, in consultation with the Director of the National Institute of Justice, shall require each eligible entity that receives a grant under this section to identify a research partner, preferably a local research partner, to—
 (1)design a system for generating and collecting the appropriate data to facilitate an independent process or impact evaluation of the use of the grant funds;
 (2)periodically conduct an evaluation described in paragraph (1); and (3)periodically make publicly available, during the grant period—
 (A)preliminary results of the evaluations conducted under paragraph (2); and (B)recommendations for improving the use of the grant funds.
 (f)Authorization of appropriationsThe Attorney General shall carry out this section using amounts otherwise available to the Attorney General.
 (g)Rule of constructionNothing in this section shall be construed to interfere with the due process rights of any individual..
				IIIServices,	protection,	and	justice for young victims
			301.Rape prevention and education grant
 (a)In generalSection 393A of the Public Health Service Act (42 U.S.C. 280b–1b) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by inserting , including primary prevention activities, after programs; and (B)in paragraph (2), by inserting before the semicolon at the end the following: or utilization of other communication technologies for the purposes related to such a hotline;
 (2)in subsection (b), by striking Indian tribal and inserting Indian Tribal; (3)in subsection (c)—
 (A)in paragraph (1), by striking $50,000,000 for each of fiscal years 2014 through 2018 and inserting $165,000,000 for each of fiscal years 2020 through 2029; and (B)in paragraph (3), by adding at the end the following: Not less than 75 percent of the total amount made available under this subsection in each fiscal year shall be awarded in accordance with this paragraph.; and
 (4)by adding at the end the following:  (e)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall submit to Congress, the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives, and the Committee on Appropriations and the Committee on Health, Education, Labor, and Pensions of the Senate a report describing the activities carried out under this section..
 (b)Effective dateThe amendments made by paragraphs (1), (2), and (4) of subsection (a) shall not take effect until October 1, 2020.
				302.Creating hope through outreach,  options, services,   and   education for children and
			 youth (Choose Children & Youth)
 (a)In generalSection 41201 of the Violence Against Women Act of 1994 (34 U.S.C. 12451) is amended—
 (1)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (B), by striking or at the end; (ii)in subparagraph (C), by striking the period at the end and inserting ; or; and
 (iii)by inserting after subparagraph (C) the following:  (D)clarify State or local mandatory reporting policies and practices regarding peer-on-peer dating violence, sexual assault, stalking, and sex trafficking.; and
 (B)in paragraph (2)— (i)in subparagraph (A) by striking or sex trafficking and inserting sex trafficking, or female genital mutilation or cutting; and
 (ii)in subparagraph (B) by striking or sex trafficking and inserting sex trafficking, or female genital mutilation or cutting,; (2)in subsection (d)(3), by inserting , and, where intervention or programming will include a focus on female genital mutilation or cutting, sufficient training on that topic after sex trafficking; and
 (3)in subsection (f), by striking $15,000,000 for each of fiscal years 2014 through 2018 and inserting $27,000,000 for each of fiscal years 2020 through 2029. (b)Effective dateThe amendments made by paragraphs (1) and (2) of subsection (a) shall not take effect until October 1, 2020.
				303.Grants to combat violent crimes on campuses
 (a)In generalSection 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20125) is amended—
 (1)in subsection (b)— (A)by amending paragraph (2) to read as follows:
							
 (2)To develop, strengthen, and implement campus policies, protocols, and services that more effectively identify and respond to the crimes of domestic violence, dating violence, sexual assault and stalking, including the use of technology to commit these crimes, and to train campus administrators, campus security personnel, and all participants in the resolution process, including personnel from the title IX coordinator’s office and student conduct office serving on campus disciplinary or judicial boards, on such policies, protocols, and services that promote a prompt, fair, and impartial investigation and resolution.;
 (B)by amending paragraph (3) to read as follows:  (3)To provide prevention and education programming, including primary prevention activities, about domestic violence, dating violence, sexual assault, and stalking, including technological abuse and reproductive and sexual coercion, that is age-appropriate, culturally relevant, ongoing, delivered in multiple venues on campus, accessible, promotes respectful nonviolent behavior as a social norm, and engages men and boys. Such programming should be developed in partnership or collaboratively with experts in domestic violence, dating violence, sexual assault, and stalking prevention and intervention.; 
 (C)in paragraph (9), by striking and provide and inserting , provide, and disseminate; (D)in paragraph (10), by inserting and disseminate after or adapt; and
 (E)by inserting after paragraph (10) the following:  (11)To train campus health centers and appropriate campus faculty, such as academic advisors or professionals who deal with students on a daily basis, on how to recognize and respond to domestic violence, dating violence, sexual assault, and stalking, including training campus health providers on how to educate all members of the campus community on the impacts of violence on health, unhealthy relationships, and how to support ongoing outreach efforts.;
 (2)in subsection (c)(3), by striking fiscal years 2014 through 2018 and inserting fiscal years 2020 through 2029; (3)in subsection (d)(3)—
 (A)in subparagraph (B), by striking for all incoming students and inserting for all students; (B)by amending subparagraph (D) to read as follows:
							
 (D)The grantee shall train all participants in the resolution process, including the title IX coordinator’s office and student conduct office, to respond effectively to situations involving domestic violence, dating violence, sexual assault, or stalking.; and
 (4)in subsection (e), by striking $12,000,000 for each of fiscal years 2014 through 2018 and inserting $17,600,000 for each of fiscal years 2020 through 2029. (b)Effective dateThe amendments made by paragraphs (1) and (3) of subsection (a) shall not take effect until October 1, 2020.
				IVViolence reduction practices
 401.Study conducted by the centers for disease control and preventionSection 402(c) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 280b–4(c)) is amended by striking $1,000,000 for each of the fiscal years 2014 through 2018 and inserting $1,000,000 for each of fiscal years 2020 through 2029.
			402.Saving	 money	 and   reducing    tragedies (SMART) through prevention grants
 (a)In generalSection 41303 of the Violence Against Women Act of 1994 (34 U.S.C. 12463) is amended— (1)in subsection (f), by striking $15,000,000 for each of fiscal years 2014 through 2018 and inserting $49,500,000 for each of fiscal years 2020 through 2029; and
 (2)in subsection (g), by adding at the end the following:  (3)Remaining amountsAny amounts not made available under paragraphs (1) and (2) may be used for any set of purposes described in paragraphs (1), (2), or (3) of subsection (b), or for a project that fulfills 2 or more of such sets of purposes..
 (b)Effective dateThe amendments made by subsection (a)(2) shall not take effect until October 1, 2020. VStrengthening the healthcare systems response 501.Strengthening the healthcare systems response (a)In generalSection 399P of the Public Health Service Act (42 U.S.C. 280g–4) is amended—
 (1)in subsection (a)(3), by striking behavioral and mental health programs and inserting mental health and substance use disorder programs; and (2)in subsection (b)—
 (A)in paragraph (1)— (i)in subparagraph (A)—
 (I)in clause (i), by striking mental or behavioral care and inserting mental health and substance use disorders; and (II)in clause (ii), by inserting , including human trafficking after other forms of violence and abuse; and
 (ii)in subparagraph (B)— (I)in clause (ii)—
 (aa)by striking on-site access to; and (bb)by striking patients by increasing and all that follows through the semicolon and inserting the following: “patients by—
										
 (I)increasing the capacity of existing health care professionals, including specialists in trauma and in mental health and substance use disorders, and public health staff to address domestic violence, dating violence, sexual assault, and stalking, including for children exposed to such violence; or
 (II)improving the capacity of State domestic and sexual violence coalitions to coordinate with and support health care professionals and others in addressing domestic violence, dating violence, sexual assault, and stalking;; and
 (II)in clause (iv) by striking the period at the end and inserting the following: , with priority given to relevant programs administered through the Health Resources and Services Administration, Office of Women's Health;; and
 (B)in paragraph (2)(C)— (i)in clause (iii)—
 (I)by striking mental and behavioral health and inserting mental health and substance use disorder; and (II)by striking or at the end;
 (ii)in clause (iv), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:
								
 (v)improving the capacity of substance use disorder treatment programs to respond to domestic violence, dating violence, sexual assault, and stalking, including through the provision of technical assistance and training to such programs.; 
 (3)in subsection (d)(2)— (A)by striking mental health in each place such term appears and inserting mental health and substance use disorders; and
 (B)in subparagraph (B), by inserting , including related to mental health or substance use disorder services, after health system; (4)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively;
 (5)by inserting after subsection (f), the following:  (g)Technical assistance and best practices for early childhood programsThe Secretary shall, as appropriate, provider technical assistance and identify best practices to improve the capacity of early childhood programs funded by the Health Resources and Services Administration and the Administration for Children and Families to address domestic violence, dating violence, sexual assault, and stalking among families served by such programs.;
 (6)in subsection (h), as so redesignated, by striking $10,000,000 for each of fiscal years 2014 through 2018 and inserting $11,000,000 for each of fiscal years 2020 through 2029; and (7)in subsection (h), by striking herein and provided for.
 (b)ReportNot later than 3 years after the date of enactment of this Act, the Secretary of Health and Human Services shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the activities carried out under section 399P of the Public Health Service Act (42 U.S.C. 280g–4), as amended by subsection (a).
				VISafe homes for victims
			AHEALS Act
 601.Short titleThis subtitle may be cited as the Help End Abusive Living Situations Act or the HEALS Act. 602.DefinitionsIn this subtitle—
 (1)the terms dating violence, domestic violence, sexual assault, and stalking have the meanings given those terms in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a));
 (2)the term Secretary means the Secretary of Housing and Urban Development; (3)the term victim service provider has the meaning given the term in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360); and
 (4)the term victim service provider project means a project administered by a victim service provider designed to meet the needs of survivors of domestic violence, dating violence, sexual assault, or stalking and their families.
					603.Strengthening housing resources protections for survivors of domestic violence, dating violence,
			 sexual assault, or stalking
 (a)Notice of funding availabilitySubtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.) is amended—
 (1)in section 422 (42 U.S.C. 11382)— (A)in subsection (a)—
 (i)by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and
 (ii)by adding at the end the following:  (2)ScoringFor purposes of scoring applicants in the notice of funding availability, the Secretary shall neither prioritize nor deprioritize the following categories of projects solely on the basis of the category:
 (A)Rapid re-housing. (B)Permanent supportive housing.
 (C)Transitional housing. (D)Short-term emergency shelter.; and
 (2)in section 428(d)(2) (42 U.S.C. 11386b(d)(2))— (A)in subparagraph (B), by striking and at the end;
 (B)by redesignating subparagraph (C) as subparagraph (D); and (C)by inserting after subparagraph (B) the following:
								
 (C)transitional housing for various populations, including, for survivors of domestic violence, dating violence, sexual assault, or stalking and their families, projects providing transitional or permanent housing that provide trauma-informed services, maximize client choice, and address the special needs of those survivors; and.
 (b)Strategic planIn the next strategic plan required after the date of enactment of this Act under section 306 of title 5, United States Code, the Secretary shall include as a goal or objective—
 (1)responding, including allocating appropriate resources, to the housing needs of survivors of domestic violence, dating violence, sexual assault, or stalking and their families; and
 (2)collaborating with the Office of Violence Against Women of the Department of Justice to ensure that there is no conflict between the rapid re-housing requirements of that Office and of the Department of Housing and Urban Development.
 (c)EvaluationNot later than 180 days after the date of enactment of this Act, the Secretary shall develop— (1)in accordance with the selection criteria under section 427(b)(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386a(b)(1)), as amended by section 604, measurable criteria upon which applicants for a grant under section subtitle C of title IV of that Act (42 U.S.C. 11381 et seq.) are evaluated to demonstrate their local policy priorities focused on survivors of domestic violence, dating violence, sexual assault, or stalking and their families, including survivor-centered coordinated entry processes that appropriately assess and prioritize those survivors and take into account the safety and confidentiality needs of those survivors and their families; and
 (2)mechanisms that promote the provision of technical assistance and support for programs to improve outcomes and maintain grant funding.
 (d)Research agendaNot later than 180 days after the date of enactment of this Act, the Secretary shall develop a research agenda that—
 (1)works and collaborates with the Family Violence Prevention and Services Program of the Department of Health and Human Services and the Office of Violence Against Women of the Department of Justice; and
 (2)focuses on survivors of domestic violence, dating violence, sexual assault, or stalking and their families, concentrating on the housing modalities that best support them and the mechanisms that best facilitate their efforts to secure housing, while also paying attention to the critical safety concerns and the link between trauma and residential stability.
						604.Increasing access to safe shelter for survivors of domestic violence, dating violence, sexual
 assault, or stalkingSection 427 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386a)) is amended—
 (1)in subsection (b)(1)— (A)in subparagraph (B)(iv)(I), by inserting , including survivors of domestic violence, dating violence, sexual assault, or stalking and their families after subpopulations;
 (B)in subparagraph (C)— (i)in clause (iii), by striking and at the end;
 (ii)in clause (iv), by adding and at the end; and (iii)by adding at the end the following:
								
 (v)meets the safety and trauma needs of survivors of domestic violence, dating violence, sexual assault, or stalking and their families, including access to safe shelter;;
 (C)in subparagraph (F)(ii), by striking and at the end; (D)by redesignating subparagraph (G) as subparagraph (H); and
 (E)by inserting after subparagraph (F) the following:  (G)the extent to which the assistance to be provided within the geographic area will meet the safety and trauma needs of survivors of domestic violence, dating violence, sexual assault, or stalking and their families, including access to safe shelter; and; and
 (2)by adding at the end the following:  (d)Equal consideration of transitional housing projectsIn awarding funds to recipients under this subtitle, the Secretary shall consider transitional housing projects on an even basis with any other project of a qualified applicant..
 605.Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report on—
 (1)the trends in allocating resources beginning after the date of enactment of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2009 (Public Law 111–22; 123 Stat. 1663) to address the housing needs of survivors of domestic violence, dating violence, sexual assault, or stalking and their families; and
 (2)the increase in the effectiveness of those resources for promoting self-sufficiency and assisting survivors in finding employment beginning after the date of enactment of this Act.
					BHousing protections for victims
 611.Housing rightsSection 41411 of the Violence Against Women Act of 1994 (34 U.S.C. 12491) is amended— (1)in subsection (a)—
 (A)in paragraph (1)(A), by striking brother, sister, and inserting sibling,; (B)in paragraph (3)—
 (i)in subparagraph (D), by striking the program under subtitle A and inserting ‘‘the programs under subtitles B through D’’; (ii)by redesignating subparagraphs (I) and (J) as subparagraphs (J) and (K), respectively;
 (iii)by inserting after subparagraph (H) the following:  (I)the program under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568);; 
 (iv)in subparagraph (J), as so redesignated, by striking and at the end; (v)in subparagraph (K), as so redesignated, by striking the period at the end and inserting a semicolon; and
 (vi)by adding at the end the following:  (L)housing assisted under the Comprehensive Service Programs for Homeless Veterans program under subchapter II of chapter 20 of title 38, United States Code (38 U.S.C. 2011 et seq.);
 (M)housing and facilities assisted under the grant program for homeless veterans with special needs under section 2061 of title 38, United States Code;
 (N)permanent housing for which assistance is provided under the program for financial assistance for supportive services for very low-income veteran families in permanent housing under section 2044 of title 38, United States Code;
 (O)to the extent practicable, such other Federal housing programs or Federally subsidized units providing affordable housing to low-income persons by means of restricted rents or rental assistance as identified by the appropriate agency; and;
 (2)by amending subsection (e) to read as follows:  (e)Emergency transfers (1)In generalEach appropriate agency shall adopt a model emergency transfer plan for use by public housing agencies and owners or managers of housing assisted under covered housing programs that—
 (A)allows tenants who are victims of domestic violence, dating violence, sexual assault, or stalking to transfer to another available and safe dwelling unit assisted under a covered housing program if—
 (i)the tenant expressly requests the transfer; and (ii)(I)the tenant reasonably believes that the tenant is threatened with imminent harm from further violence if the tenant remains within the same dwelling unit assisted under a covered housing program; or
 (II)in the case of a tenant who is a victim of sexual assault, the sexual assault occurred on the premises during the 90 day period preceding the request for transfer; and
 (B)incorporates reasonable confidentiality measures, subject to other Federal and State law, to ensure that the public housing agency or owner or manager does not disclose the location of the dwelling unit of a tenant to a person that commits an act of domestic violence, dating violence, sexual assault, or stalking against the tenant.
									(2)Additional transfers
 (A)In generalA public housing agency or owner or manager of housing assisted under a covered housing program may permit the tenant of any covered housing program to transfer to an available unit without regard to any waiting list or preference required or permitted under Federal law if the tenant meets the Federal eligibility requirements for the program and qualifies for an emergency transfer under this subsection.
 (B)RequirementThe public housing agency or owner or manager choosing to implement this provision must do so pursuant to a written policy that is set forth in the public housing agency plan or under a written policy adopted by the owner or manager.
 (C)Housing assisted under a covered housing program definitionFor purposes of this paragraph, the term housing assisted under a covered housing program includes housing for which the assistance under the covered housing program was provided before the effective date of this provision.; and
 (3)by amending subsection (g) to read as follows:  (g)Implementation (1)Training for staff of covered housing programsThe appropriate agency shall develop, in consultation with national service providers, training for public housing agencies or owners or managers of housing assisted under a covered housing program to provide a basic understanding of domestic violence, dating violence, sexual assault, and stalking, and to facilitate implementation of this section. Such training will be provided by the public housing agencies or owners or managers to the extent practicable.
 (2)InformationPublic housing agencies or owners or managers of housing assisted under a covered housing program shall supply all their appropriate staff with public contact information for all domestic violence, dating violence, sexual assault, and stalking service providers offering services in its local area, including interagency providers and private providers, including faith-based organizations.
 (3)Agency implementationThe appropriate agency with respect to each covered program shall implement this section, as this section applies to the covered housing program.
 (4)RegulationsThe Secretary of each appropriate agency shall issue proposed regulations to carry out this section not later than 545 days after the date of enactment of the Violence Against Women Reauthorization Act of 2019..
 612.Monitoring; Director of Domestic Violence PreventionChapter 2 of subtitle N of Violence Against Women Act of 1994 (34 U.S.C. 12491 et seq.) is amended by adding at the end the following:
					
 41412.MonitoringThe appropriate agency shall, with respect to each covered housing program, establish a process, which may be complaint-based, to monitor, on a periodic basis, compliance with the requirements of section 41411.
						41413.Director of Domestic Violence Prevention
 (a)EstablishmentThere is established within the Department of Housing and Urban Development a Director of Domestic Violence Prevention, who may hold other job titles in addition to the Director of Domestic Violence Prevention.
 (b)DutiesThe Director of Domestic Violence Prevention shall— (1)coordinate the development of regulations, policies, protocols, and guidelines relating to the implementation of this subtitle within the Department of Housing and Urban Development;
 (2)coordinate development of Federal regulations, policies, protocols, and guidelines on matters relating to the implementation of this subtitle at each appropriate agency administering a covered housing program; and
 (3)advise and coordinate with designated officials within the United States Interagency Council on Homelessness, the Department of the Treasury, the Department of Agriculture, the Department of Health and Human Services, the Department of Veterans Affairs, and the Department of Justice concerning legislation, implementation, and other issues relating to or affecting the housing provisions under this subtitle..
				613.VAWA Emergency Transfer Demonstration Program
 (a)AuthorityThe Secretary shall conduct a demonstration program to test locally or regionally based models of an emergency transfer program to determine how best to design a comprehensive approach to allow victims of domestic violence, dating violence, sexual assault, and stalking to quickly, safely, and confidentially access other covered housing through emergency transfers, including how to collect and maintain information on units available for emergency transfers.
					(b)Waivers and alternative requirements
 (1)In generalThe Secretary may, as needed to test the effectiveness of local or regional plans for emergency transfers, waive or provide alternative requirements for any statute administered by the Secretary (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment) for communities selected for participation in the demonstration program authorized under this section.
 (2)Notice requiredThe Secretary shall publish any waivers or alternative requirements provided under paragraph (1) in the Federal Register not later than 10 calendar days before they become effective.
 (3)Expiration of waivers or alternative requirementsAny waivers or alternative requirements provided under this section shall expire on the date that is 5 years after the publication of the notice under subsection (c).
 (c)ImplementationThe Secretary may implement the demonstration program under this section through a notice published in the Federal Register.
 (d)Selection of participantsThe Secretary shall select participating communities through a single competitive process, as detailed in the notice published under subsection (c).
 (e)EvaluationNot later than 8 years after the date of publication of the implementing notice under subsection (c), the Secretary shall assess and publish findings regarding the effectiveness, efficiency, and cost effectiveness of the emergency transfer programs under the demonstration program.
 (f)FundingThere are authorized to be appropriated to the Secretary to carry out this section $22,000,000. Such funds shall remain available until the date that is 8 years after the date on which the notice is published under subsection (c).
					614.Housing programs
 (a)In generalSection 41411(a)(3) of the Violence Against Women Act of 1994 (34 U.S.C. 12491(a)(3)), as amended by section 606 of this Act, is amended by adding at the end the following:
						
 (P)rural development housing voucher assistance provided by the Secretary of Agriculture pursuant to section 542 of the Housing Act of 1949 (42 U.S.C. 1490r), without regard to subsection (b) of such section, and applicable appropriation Acts..
					(b)Transitional housing assistance grants for victims of domestic violence, dating violence, sexual
 assault, or stalkingSection 40299 of the Violence Against Women Act of 1994 (34 U.S.C. 12351) is amended— (1)in subsection (a), in the matter preceding paragraph (1), by striking the Director of the Violence Against Women Office and inserting the Director of the Office on Violence Against Women; and
 (2)in subsection (g)(1), by striking $35,000,000 for each of fiscal years 2014 through 2018 and inserting $38,500,000 for each of fiscal years 2020 through 2029. (c)Collaborative Grants To Increase the Long-Term Stability of VictimsSection 41404(i) of the Violence Against Women Act of 1994 (34 U.S.C. 12474(i)) is amended by striking $4,000,000 for each of fiscal years 2014 through 2018 and inserting $4,400,000 for each of fiscal years 2020 through 2029.
 (d)Grants To Combat Violence Against Women in Public and Assisted HousingSection 41405 of the Violence Against Women Act of 1994 (34 U.S.C. 12475) is amended— (1)in subsection (b), by striking the Director of the Violence Against Women Office and inserting the Director of the Office on Violence Against Women; and
 (2)in subsection (g), by striking $4,000,000 for each of fiscal years 2014 through 2018 and inserting $4,400,000 for each fiscal years 2020 through 2029. VIIAssisting victims of domestic and sexual violence in the workplace 701.National resource center on workplace responses to assist victims of domestic and sexual violence (a)In generalSection 41501 of the Violence Against Women Act of 1994 (34 U.S.C. 12501) is amended—
 (1)in subsection (a), by striking employers and labor organizations and inserting employers, labor organizations, and victim service providers; and (2)in subsection (e), by striking $1,000,000 for each of fiscal years 2014 through 2018 and inserting $2,500,000 for each of fiscal years 2020 through 2029.
 (b)Effective dateThe amendments made by subsection (a)(1) shall not take effect until October 1, 2020. 702.Study on workplace best practices (a)Study on workplace best practicesThe Attorney General, in consultation with the Secretary of Health and Human Services, the Secretary of Labor, and the Chair of the Equal Employment Opportunity Commission, shall conduct a study on workplace best practices for providing support to victims of domestic violence, dating violence, sexual assault, or stalking.
 (b)Public release and education programNot later than November 1, 2021, the Attorney General, in consultation with the Secretary of Health and Human Services, the Secretary of Labor, and the Chair of the Equal Employment Opportunity Commission shall—
 (1)submit to Congress the study conducted pursuant to subsection (a); (2)publish the study conducted pursuant to subsection (a) on the Department of Justice’s website; and
 (3)provide the public with educational resources to— (A)promote communication skills in the workplace; and
 (B)highlight Federal and State resources for victims of domestic violence, dating violence, sexual assault, or stalking.
 703.GAO studyNot later than 24 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate a report that examines, with respect to victims of domestic violence, dating violence, sexual assault, or stalking who are, or were, enrolled at institutions of higher education and borrowed a loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) for which the victims have not repaid the total interest and principal due, each of the following:
 (1)The implications of domestic violence, dating violence, sexual assault, or stalking on a borrower's ability to repay their Federal student loans.
 (2)The existence of policies and procedures regarding Federal student loan deferment, forbearance, and grace periods when a victim has to suspend or terminate the victim's enrollment at an institution of higher education due to domestic violence, dating violence, sexual assault, or stalking.
 (3)The existence of institutional policies and practices regarding retention or transfer of credits when a victim has to suspend or terminate the victim's enrollment at an institution of higher education due to domestic violence, dating violence, sexual assault, or stalking.
 (4)The availability or any options for a victim of domestic violence, dating violence, sexual assault, or stalking who attended an institution of higher education that committed unfair, deceptive, or abusive acts or practices, or otherwise substantially misrepresented information to students, to be able to seek a defense to repayment of the victim's Federal student loan.
 (5)The limitations faced by a victim of domestic violence, dating violence, sexual assault, or stalking to obtain any relief or restitution of the victim's Federal student loan debt.
				VIIISafety for Indian women
			ASafety for Indian women
 801.Grants to Indian Tribal governmentsSection 2015(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10452(a)) is amended, in paragraphs (2), (4), (5), (7), (8), and (9), by inserting crimes, including before domestic each place the term appears.
 802.Grants to Indian Tribal coalitionsSection 2001(d)(3) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441) is amended, in the matter preceding subparagraph (A), by striking 2014 through 2018 and inserting 2020 through 2029.
 803.ConsultationSection 903 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045d) is amended—
 (1)in subsection (a), by striking and the Violence Against Women Reauthorization Act of 2013 and inserting the Violence Against Women Reauthorization Act of 2013, and the Violence Against Women Reauthorization Act of 2019; and
 (2)in subsection (b)(2), by inserting crimes, including before domestic. 804.Tribal jurisdiction over crimes committed in Indian countryTitle II of Public Law 90–284 (25 U.S.C. 1301 et seq.) (commonly known as the Indian Civil Rights Act of 1968) is amended by striking section 204 (25 U.S.C. 1304) and inserting the following:
					
						204.Tribal jurisdiction over crimes committed in Indian country
 (a)DefinitionsIn this section: (1)Assault of a law enforcement or correctional officerThe term assault of a law enforcement or correctional officer means any violation of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs where a person forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any person designated as a tribal law enforcement or correctional officer engaged in or on account of the performance of their official duties.
 (2)Covered conductThe term covered conduct means an offense— (A)described in paragraphs (1), (3), (4), (5), (6), (10), (13), and (14); and
 (B)committed in Indian country. (3)Crimes against childrenThe term crimes against children means any violation of the criminal law of the Indian tribe that is a participating tribe if the violation occurs and is committed against an Indian child by a parent, legal custodian, or guardian of the Indian child, or a caregiver or person that would be subject to special tribal criminal jurisdiction.
 (4)Dating violenceThe term dating violence means any violation of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs that was committed by a person who is or has been in a social relationship of a romantic or intimate nature with the victim, as determined by the length of the relationship, the type of relationship, and the frequency of interaction between the persons involved in the relationship.
 (5)Domestic violenceThe term domestic violence means any violation of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs that was committed by a current or former spouse or intimate partner of the victim, by a person with whom the victim shares a child in common, by a person who is cohabitating with or has cohabitated with the victim as a spouse or intimate partner, or by a person similarly situated to a spouse of the victim under the domestic- or family- violence laws of an Indian tribe that has jurisdiction over the Indian country where the violence occurs.
 (6)Human traffickingThe term human trafficking means any violation of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs by a person that commits an act or practice described in paragraph (11) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
 (7)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code. (8)Participating tribeThe term participating tribe means an Indian tribe that—
 (A)meets the requirements to exercise special criminal jurisdiction described in subsection (b)(4); (B)elects to exercise special criminal jurisdiction over the Indian country of that Indian tribe; and
 (C)submits notice to the Attorney General of the intent of the Indian tribe to self-certify and begin exercising special criminal jurisdiction.
 (9)Protection orderThe term protection order— (A)means any injunction, restraining order, or other order issued by a civil or criminal court for the purpose of preventing violent or threatening acts or harassment against, sexual violence against, contact or communication with, or physical proximity to, another person; and
 (B)includes any temporary or final order issued by a civil or criminal court, whether obtained by filing an independent action or as a pendent lite order in another proceeding, if the civil or criminal order was issued in response to a complaint, petition, or motion filed by or on behalf of a person seeking protection.
 (10)Sexual assaultThe term sexual assault means any nonconsensual sexual act or contact proscribed by the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs, including in any case in which the victim lacks capacity to consent.
 (11)Special criminal jurisdictionThe term special criminal jurisdiction means the criminal jurisdiction that a participating tribe may exercise under this section but could not otherwise exercise.
 (12)Spouse or intimate partnerThe term spouse or intimate partner has the meaning given the term in section 2266 of title 18, United States Code. (13)StalkingThe term stalking means engaging in a course of conduct in violation of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs that would cause a reasonable person to fear for the safety of the person or the safety of others.
 (14)Violation of a protection orderThe term violation of a protection order means any act that— (A)occurs in the Indian country of the participating tribe; and
 (B)violates a protection order that— (i)prohibits or provides protection against violent or threatening acts or harassment against, sexual violence against, contact or communication with, or physical proximity to, another person;
 (ii)is enforceable by the participating tribe; and (iii)is consistent with section 2265(b) of title 18, United States Code.
										(b)Nature of the criminal jurisdiction
 (1)In generalNotwithstanding any other provision of law, in addition to all powers of self-government recognized and affirmed by sections 201 and 203, the powers of self-government of a participating tribe, including any participating tribe in the State of Maine, include the inherent power of that tribe, which is hereby recognized and affirmed, to exercise special criminal jurisdiction over all persons.
 (2)Concurrent jurisdictionThe exercise of special criminal jurisdiction by a participating tribe shall be concurrent with the jurisdiction of the United States, of a State, or of both.
 (3)ApplicabilityNothing in this section— (A)creates or eliminates any Federal or State criminal jurisdiction over Indian country; or
 (B)affects the authority of the United States or any State government that has been delegated authority by the United States to investigate and prosecute a criminal violation in Indian country.
 (4)Requirements to exercise special criminal jurisdiction over covered conductNo participating tribe may exercise special criminal jurisdiction or otherwise exercise jurisdiction over covered conduct committed in the jurisdiction of a participating tribe by a defendant unless—
 (A)the proceeding is presided over by a judge of the participating tribe with a current, valid license, and in good standing, to practice law in any State, the District of Columbia, or territory of the United States; and
 (B)each attorney prosecuting or defending the defendant has a current, valid license, and in good standing, to practice law in any State, the District of Columbia, or territory of the United States.
									(5)Exceptions
									(A)Victim and defendant are both non-indians
 (i)Definition of victimIn this subparagraph and with respect to a criminal proceeding in which a participating tribe exercises special criminal jurisdiction based on a violation of a protection order, the term victim means a person specifically protected by a protection order that the defendant allegedly violated.
 (ii)ExceptionA participating tribe may not exercise special criminal jurisdiction over an alleged offense if neither the defendant nor the alleged victim is an Indian.
 (B)Defendant lacks ties to the participating tribeA participating tribe may exercise special criminal jurisdiction over a defendant only if the defendant—
 (i)resides in the Indian country of the participating tribe; (ii)is employed in the Indian country of the participating tribe; or
 (iii)is a spouse, intimate partner, or dating partner of— (I)a member of the participating tribe; or
 (II)an Indian who resides in the Indian country of the participating tribe. (6)Special criminal jurisdiction self-certification (A)In generalAn Indian tribe shall submit to the Attorney General written notice of the intent of the Indian tribe to begin exercising special criminal jurisdiction.
									(B)Auditing requirements
 (i)In generalThe Attorney General may conduct an audit or review of a participating tribe to determine if the participating tribe is in compliance with all requirements necessary to exercise special criminal jurisdiction.
 (ii)Onsite visitsTo the maximum extent practicable, the audits and reviews conducted under clause (i) shall include onsite visits by the appropriate official of the Department of Justice.
 (iii)RegulationsThe Attorney General, in consultation with participating tribes, shall promulgate regulations to ensure that appropriate action is taken if a participating tribe is found under clause (i) not to be in compliance with all requirements necessary to exercise special criminal jurisdiction.
 (c)Rights of defendantsIn a criminal proceeding in which a participating tribe exercises criminal jurisdiction over covered conduct by a defendant, including special criminal jurisdiction, the participating tribe shall provide to the defendant all rights under the Constitution of the United States afforded criminal defendants by the courts of the United States, as interpreted by the courts of the United States, including the right to an impartial jury, the right to counsel, and the right to due process.
							(d)Selection of detention facility
 (1)In generalExcept as provided in paragraph (2), on conviction of a non-Indian defendant by a participating tribe, the participating tribe may select, with the consent of the Attorney General, a Federal or Tribal detention facility.
 (2)ExceptionNothing in this subsection shall prohibit a participating tribe from housing a non-Indian inmate in a tribal facility that was prosecuted under the special criminal jurisdiction of the Indian tribe.
 (e)Post-sentencing notice requirementsImmediately on the sentencing of a defendant to any form of custody following a trial or guilty plea, the tribal court of the participating tribe shall—
 (1)notify the defendant of his or her right to file a habeas corpus petition in the Federal district court for the district in which the defendant will be held in custody;
 (2)provide the defendant with a form habeas corpus petition for petitioners seeking relief and with adequate postage to enable the defendant to mail the form from the place of custody to the district court for filing;
 (3)advise a defendant who is unable to pay applicable filing fees of the right to ask for permission to file a habeas corpus petition in forma pauperis; and
 (4)advise the defendant of his or her appellate rights, which include— (A)the right to stay proceedings;
 (B)the right to an attorney; and (C)the right both—
 (i)to appeal to the appellate court of the participating tribe; and (ii)to file a petition for a writ of habeas corpus in a court of the United States.
										(f)Post-conviction relief
 (1)In generalNot later than 14 days after the date on which a sentence has been imposed, the defendant may request an appeal of the decision to the appellate court of jurisdiction of the participating tribe, which shall hear the appeal and render a decision not later than 90 days after the date on which the request is received.
 (2)Licensed attorneys and judges of tribal appellate courtsSubsection (b)(4) shall apply to each attorney and each judge on an appellate court proceeding of the participating tribe reviewing a sentence under this subsection.
								(g)Petitions for special Tribal writs of habeas corpus
 (1)In generalRegardless of whether a defendant requests an appeal under subsection (f)(1), the defendant may file a petition for a writ of habeas corpus in a court of the United States under section 203 at any time after the conviction of the defendant becomes final.
 (2)Effect of orderTribal courts shall be bound by all orders issued by a court of the United States after review of a petition for a writ of habeas corpus under section 203.
 (3)Scope of reviewA court of the United States reviewing a petition for a writ of habeas corpus under this subsection shall have jurisdiction to review the conviction of the defendant, including any deprivation of the rights of the defendant under subsection (c).
 (4)Prohibition on incorporating certain habeas provisionsIn reviewing a petition for a writ of habeas corpus under section 203 by a non-Indian petitioner, no court may apply any requirement described in section 2254 or 2255 of title 28, United States Code.
								(h)Petitions to stay detention
 (1)In generalA person who has filed a petition for a writ of habeas corpus in a court of the United States under section 203 may petition that court, the appellate court of jurisdiction of the participating tribe, or both, to stay further detention of that person by the participating tribe.
 (2)Grant of stayA court shall grant a stay described in paragraph (1) if the court— (A)finds that there is a substantial likelihood that the habeas corpus petition will be granted; and
 (B)after giving each alleged victim in the matter an opportunity to be heard, finds by clear and convincing evidence that under conditions imposed by the court, the petitioner is not likely to flee or pose a danger to any person or the community if released.
 (3)NoticeAn Indian tribe that has ordered the detention of any person has a duty to immediately notify such person of his or her rights and privileges under this subsection and under section 203.
								(i)Civil action for deprivation of rights
 (1)In generalEvery person who, under color of any statute, ordinance, regulation, custom, or usage of any participating tribe, subjects, or causes to be subjected, any defendant in a criminal prosecution of the covered conduct, including the special criminal jurisdiction of the participating tribe, to the deprivation of any rights, privileges, or immunities secured by the Constitution of the United States and Federal laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.
 (2)Immunity for tribal officialsIn any action described in paragraph (1), tribal officials shall be entitled to claim the same immunity accorded public officials in actions brought under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983).
								(3)Administration
 (A)In generalAn action described in paragraph (1) may be brought in any appropriate district court of the United States.
 (B)TimingAn action described in paragraph (1) shall commence not later than 4 years after the date on which the conduct giving rise to the action occurred.
 (j)Grants to tribal governmentsThe Attorney General may award grants to the governments of Indian tribes (or to authorized designees of those governments)—
 (1)to strengthen tribal criminal justice systems to assist Indian tribes in exercising special criminal jurisdiction, including—
 (A)law enforcement (including the capacity of law enforcement or court personnel to enter information into and obtain information from national crime information databases);
 (B)prosecution; (C)trial and appellate courts;
 (D)pretrial services; (E)probation systems;
 (F)detention and correctional facilities; (G)alternative rehabilitation centers;
 (H)culturally appropriate services and assistance for victims and their families; (I)criminal codes and rules of criminal procedure, appellate procedure, and evidence; and
 (J)contracting for services directly relating to the prosecution or defense of a defendant; (2)to provide indigent criminal defendants with the effective assistance of licensed defense counsel, at no cost to the defendant, in criminal proceedings in which a participating tribe prosecutes a violation of covered conduct committed in Indian country;
 (3)to ensure that, in criminal proceedings in which a participating tribe exercises special criminal jurisdiction, jurors are summoned, selected, and instructed in a manner consistent with all applicable requirements; and
 (4)to accord victims of covered conduct rights that are similar to the rights of a crime victim described in section 3771(a) of title 18, United States Code, consistent with tribal law and custom.
 (k)Supplement, not supplantAmounts made available under this section shall supplement and not supplant any other Federal, State, tribal, or local government amounts made available to carry out activities described in this section.
 (l)Authorization of appropriationsThere are authorized to be appropriated $15,000,000 for each of fiscal years 2020 through 2029 to carry out subsection (j) and to provide training, technical assistance, data collection, and evaluation of the criminal justice systems of participating tribes..
				805.Reporting requirements
 (a)DefinitionsIn this section, the terms participating tribe and special criminal jurisdiction have the meanings given the terms in section 204 of Public Law 90–284 (25 U.S.C. 1304) (commonly known as the Indian Civil Rights Act of 1968).
 (b)RequirementsThe Attorney General, in consultation with the Secretary of the Interior, shall submit to the Committee on Indian Affairs and the Committee on the Judiciary of the Senate and the Committee on Natural Resources and the Committee on the Judiciary of the House of Representatives an annual report that includes—
 (1)a comprehensive list of each participating tribe, including the date on which each participating tribe noticed the intent to begin exercising special criminal jurisdiction;
 (2)details of prosecutions, for each participating tribe and in total, under the special criminal jurisdiction, including—
 (A)the number and type of arrests; (B)the number of convictions;
 (C)the number of cases pending; (D)the number of acquittals;
 (E)the number of Federal referrals; (F)the number of guilty pleas;
 (G)the number of dismissals; (H)the number of declinations;
 (I)the number of jury trials, bench trials, and jury convictions; (J)the number, results, current status of special tribal writs of habeas corpus; and
 (K)demographic information on those arrested and prosecuted under the special criminal jurisdiction; and
 (3)recommendations to Congress on how the special criminal jurisdiction can be improved. BSURVIVE Act 811.Short titleThis subtitle may be cited as the Securing Urgent Resources Vital to Indian Victim Empowerment Act or the SURVIVE Act.
				812.Indian victims of crime
 (a)Grant program for Indian crime victim servicesThe Victims of Crime Act of 1984 (34 U.S.C. 20101 et seq.) is amended by inserting after section 1404F the following:
 1404G.Grant program for Indian crime victim services(a)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Indian Affairs of the Senate;
 (B)the Subcommittee on Indian, Insular and Alaska Native Affairs of the Committee on Natural Resources of the House of Representatives;
 (C)the Committee on the Judiciary of the Senate; and
 (D)the Committee on the Judiciary of the House of Representatives. (2)Covered grantThe term covered grant means a grant under subsection (c).
 (3)Eligible Indian TribeThe term eligible Indian Tribe means an Indian Tribe that submits a written proposal for a covered grant to the Director in accordance with subsection (c)(2).
 (4)Immediate family memberThe term immediate family member has the meaning given the term in section 115(c) of title 18, United States Code. (5)IndianThe term Indian means a member of an Indian Tribe.
 (6)Indian landThe term Indian land has the meaning given the term Indian lands in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302).
 (7)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (8)Personally identifying informationThe term personally identifying information has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)).
 (9)Services to victims of crimeThe term services to victims of crime— (A)has the meaning given the term in section 1404; and
 (B)includes efforts that— (i)respond to the emotional, psychological, or physical needs of a victim of crime;
 (ii)assist a victim of crime in stabilizing his or her life after victimization; (iii)assist a victim of crime in understanding and participating in the criminal justice system; or
 (iv)restore a measure of security and safety for a victim of crime. (10)Victim of crimeThe term victim of crime means an individual who has suffered direct physical, sexual, financial, or emotional harm as a result of the commission of a crime.
 (b)Duties of the DirectorThe Director shall— (1)administer the grant program described in subsection (c);
 (2)provide planning, research, training, and technical assistance to recipients of covered grants; and (3)coordinate with the Office of Tribal Justice, the Indian Health Service, and the Bureau of Indian Affairs in implementing the grant program described in subsection (c).
									(c)Grant program
 (1)In generalOn an annual basis, the Director shall make grants to eligible Indian Tribes for the purposes of funding—
 (A)a program, administered by one or more Indian Tribes, that provides services to victims of crime, which may be provided in traditional form or through electronic, digital, or other technological formats, including—
 (i)services to victims of crime provided through subgrants to agencies or departments of Tribal governments or nonprofit organizations;
 (ii)domestic violence shelters, rape crisis centers, child abuse programs, child advocacy centers, and elder abuse programs providing services to victims of crime;
 (iii)medical care, equipment, treatment, and related evaluations arising from the victimization, including—
 (I)emergency medical care and evaluation, nonemergency medical care and evaluation, psychological and psychiatric care and evaluation, and other forms of medical assistance, treatment, or therapy, regardless of the setting in which the services are delivered;
 (II)mental and behavioral health and crisis counseling, evaluation, and assistance, including outpatient therapy, counseling services, substance abuse treatment, and other forms of specialized treatment, including intervention and prevention services;
 (III)prophylactic treatment to prevent an individual from contracting HIV/AIDS or any other sexually transmitted disease or infection; and
 (IV)forensic medical evidence collection examinations and forensic interviews of victims of crime— (aa)to the extent that other funding sources are unavailable or insufficient; and
 (bb)on the condition that, to the extent practicable, the examiners and interviewers follow relevant guidelines or protocols issued by the State, unit of local government, or Indian Tribe with jurisdiction over the area in which the examination or interview is conducted;
 (iv)legal services, legal assistance services, and legal clinics (including services provided by pro bono legal clinics and practitioners), the need for which arises directly from the victimization;
 (v)the training and certification of service animals and therapy animals; (vi)equipment for Braille or TTY/TTD machines for the deaf necessary to provide services to victims of crime;
 (vii)restorative justice opportunities that allow victims of crime to meet with the perpetrators if the meetings are voluntarily agreed to by the victim of crime and are for therapeutic purposes; and
 (viii)training and related materials, including books, training manuals, and training videos, for staff and service providers to develop skills necessary to offer quality services to victims of crime;
 (B)the development or implementation of training, technical assistance, or professional development that improves or enhances the quality of services to victims of crime, including coordination between healthcare, education, and justice systems;
 (C)the transportation of victims of crime to— (i)receive services; or
 (ii)participate in criminal justice proceedings; (D)emergency legal assistance to victims of crime that is directly connected to the crime;
 (E)the supervision of direct service providers and contracts for professional or specialized services that are related directly to providing services to victims of crime;
 (F)the repair and replacement of essential items used during the provision of services to victims of crime to contribute to and maintain a healthy and safe environment for the victims;
 (G)transitional housing for victims of crime, particularly victims who have a particular need for such housing and cannot safely return to previous housing, including travel, rental assistance, security deposits, utilities, and other related costs that are incidental to the relocation to transitional housing;
 (H)the relocation of victims of crime, particularly where necessary for the safety and well-being of the victim, including reasonable moving expenses, security deposits for housing, rental expenses, and utility startup costs;
 (I)the coordination of activities that facilitate the provision of direct services to victims of crime;
 (J)a multi-system, inter-agency, multi-disciplinary response to the needs of victims of crime; and (K)the administration of the program and services described in this section.
 (2)EligibilityAn Indian Tribe seeking a covered grant shall, in response to a request for proposal, submit to the Director a written proposal for a covered grant, which shall include—
 (A)a description of the need for services and the mission and goals of the activity to be carried out using the grant;
 (B)a description of how amounts received under the grant would be used; (C)the proposed annual budget for the activities for each fiscal year in which amounts received under the grant may be used;
 (D)any qualifications, certifications, or licenses that may be required for individuals involved in administering the program;
 (E)a certification by the Indian Tribe that, under the law of that Indian Tribe or the law of a State to which the Act of August 15, 1953 (67 Stat. 588, chapter 505) (commonly known as Public Law 280) applies—
 (i)victims of crime are entitled to the rights and protections described in section 3771(a) of title 18, United States Code, or substantially similar rights and protections; and
 (ii)individuals who report crimes are protected by law from retribution and retaliation; (F)a certification by the Indian Tribe that grant funds will be used to supplement and not supplant other Federal, State, local, and Tribal funds that are used for the purposes described in paragraph (1);
 (G)a description of any plans or agreements to coordinate services among Federal, State, local, and Tribal governments; and
 (H)any additional information required by the Director through written guidance, after consultation with Indian Tribes.
 (3)No matching requirementA recipient or subrecipient of a covered grant shall not be required to make a matching contribution for Federal dollars received.
 (4)Prohibited uses of fundsA recipient or subrecipient of a covered grant may not use the amounts of the grant for— (A)salaries, benefits, fees, furniture, equipment, and other expenses of executive directors, board members, and other administrators, except as specifically allowed under this section;
 (B)lobbying and administrative advocacy; and (C)fundraising activities.
 (5)Annual reportA recipient of a covered grant shall, on an annual basis, submit to the Director an itemized budget with a report describing the purpose for which the grant was used, which shall include—
 (A)the purpose for which grant funds were obligated or spent and the amount of funds obligated or spent by the recipient or subrecipient for each purpose, including, on a quarterly basis—
 (i)the amount of grant funds obligated or spent by the recipient or subrecipient for administrative and operational costs; and
 (ii)the amount of grant funds obligated or spent by the recipient or subrecipient for direct services; (B)the number of individuals served as a result of the grant;
 (C)a description, in the aggregate, of the types of individuals served, including— (i)the alleged crime and injury involved;
 (ii)whether the victim is an Indian; and (iii)the age, sex, and Tribal affiliation of the victim, if applicable; and
 (D)a description, in the aggregate, of the general nature and location of the alleged crimes involved, including—
 (i)whether the crime was committed on Indian land; (ii)whether the alleged perpetrator is an Indian;
 (iii)the disposition of the incident; and (iv)all jurisdictions involved in any disposition.
 (6)Obligation to report fraud, waste, or abuse of grant fundsA recipient or subrecipient of a covered grant shall immediately report to the Director any finding of fraud, waste, or abuse of grant funds.
									(d)Protection of crime victim confidentiality and privacy
 (1)Annual reportsIn order to ensure the safety of victims of crime and immediate family members of victims of crime, recipients and subrecipients of covered grants shall protect the confidentiality and privacy of individuals receiving services from the recipient or subrecipient.
									(2)Nondisclosure
 (A)In generalSubject to paragraphs (3) and (4), a recipient or subrecipient of a covered grant shall not disclose, reveal, or release any personally identifying information collected in connection with any service requested, used, or denied through a program of the recipient or subrecipient or require the release of personally identifying information as a condition of eligibility for the services provided by the recipient or subrecipient—
 (i)regardless of whether the information has been encoded, encrypted, hashed, or otherwise protected; and
 (ii)subject to subparagraph (B) and the condition that consent for release may not be given by an abuser of the minor, an abuser of a parent or guardian of a minor, or an incapacitated individual, absent the informed, written, reasonably time-limited consent of—
 (I)the individual about whom information is sought; (II)in the case of an emancipated minor, the minor, and the parent or guardian; or
 (III)in the case of legal incapacity, a court-appointed guardian. (B)Certain minors and other individualsIf a minor or individual with a legally appointed guardian may lawfully receive services without the consent of a parent or guardian, that minor or individual may consent to the release of information under subparagraph (A)(ii) without the additional consent of a parent or guardian.
 (3)ReleaseIf the release of information described in paragraph (2) is compelled by a statutory or court mandate, a recipient or subrecipient of a covered grant shall—
 (A)make reasonable attempts to provide notice to victims of crime affected by the disclosure of information; and
 (B)take steps necessary to protect the privacy and safety of the individuals affected by the release of the information.
 (4)Information sharingA recipient or subrecipient of a covered grant may share— (A)data in the aggregate that is not personally identifying information regarding services to clients and demographics in order to comply with Federal, State, Tribal, or territorial reporting, evaluation, or data collection requirements;
 (B)court-generated and law enforcement-generated information contained in secure governmental registries for protection order enforcement purposes; and
 (C)law enforcement-generated and prosecution-generated information necessary for law enforcement and prosecution purposes.
 (5)Statutorily mandated reports of abuse or neglectNothing in this subsection shall be construed to prohibit a recipient or subrecipient of a covered grant from reporting suspected abuse or neglect of an individual.
									(6)Congressional oversight
 (A)In generalNothing in this subsection shall be construed to prohibit the Director from disclosing grant activities authorized by this section to the appropriate committees of Congress.
 (B)RequirementsThe Director shall ensure that a disclosure under subparagraph (A) protects confidentiality and omits personally identifying information.
 (7)Confidentiality assessment and assurancesA recipient or subrecipient of a covered grant shall document compliance with the confidentiality and privacy requirements of this subsection.
									(e)Oversight and enforcement authority
 (1)AuthorityThe Director shall— (A)regularly monitor and review covered grants awarded, which shall include evaluation of quarterly financial reports for victim services grants; and
 (B)conduct investigations and audits— (i)to ensure compliance with all applicable Federal law; and
 (ii)to prevent duplication and redundancy in the awarding of covered grants. (2)Performance measures and enforceable agreementsThe Director shall ensure that all covered grants are subject to performance measures and enforceable agreements that allow for thorough program oversight.
 (3)Compliance reports to CongressFor the first fiscal year beginning after the date of enactment of this section and each fiscal year thereafter, the Director shall submit to the appropriate committees of Congress an annual compliance report on all covered grants awarded.
									(4)Violations
 (A)In generalIf, after reasonable notice and opportunity for a hearing on the record (subject to subparagraph (B)), the Director finds that a recipient or subrecipient of a covered grant has failed to comply substantially with any provision of this section or a rule, regulation, guideline, or procedure issued under this section, a commitment or certification made in the written proposal submitted under subsection (c)(2), or the provisions of any other applicable law, the Director shall—
 (i)terminate payments to the recipient; (ii)suspend payments to the recipient until the Director is satisfied that the noncompliance has ended; or
 (iii)take any other action that the Director determines appropriate. (B)SubrecipientsA subrecipient of a covered grant may not request a hearing under subparagraph (A) but may assist a recipient in providing information during the hearing process.
										(f)Timelines
 (1)Negotiated rulemakingNot later than 60 days after the date of enactment of this section, the Director shall publish a notice in the Federal Register to initiate the negotiated rulemaking described in section 913(b) of the Securing Urgent Resources Vital to Indian Victim Empowerment Act, which shall be completed not later than 180 days after that publication.
 (2)Request for proposalNot later than 60 days after the negotiated rulemaking described in paragraph (1) is complete, the Director shall publish a request for proposal in the Federal Register for covered grants.
 (3)Required disbursalNot later than January 31 of each of the first 10 fiscal years beginning after the date of enactment of this section, the Director shall disburse competitive grants to Indian Tribes in accordance with this section.
 (g)Availability of grant fundsAny amount awarded under a covered grant that remains unobligated at the end of the fiscal year in which the grant is made may be expended for the purpose for which the grant was made at any time during the 5 succeeding fiscal years, at the end of which period, any unobligated sums shall remain available to the Director for award under this section in the following fiscal year.
 (h)EffectNothing in this section prohibits— (1)an Indian Tribe from contracting for the administration of a program or activity funded under this section; or
 (2)multiple Indian Tribes or Tribal organizations from forming a consortium for any of the purposes described in this section.
									(i)Funding
 (1)In generalThe grant program established under this section shall be carried out using amounts made available under section 1402(d)(1).
 (2)Administrative expensesFor each fiscal year in which a grant is made or grant funds may be obligated under this section, the Director may use not more than 4 percent of the amounts made available under this section for—
 (A)administration and management of covered grants; and (B)training and technical assistance.
 (j)TermThis section shall be effective for the first 10 fiscal years beginning after the date of enactment of this section..
 (b)Funding for grants for Tribal victims of crimeSection 1402(d) of the Victims of Crime Act of 1984 (34 U.S.C. 20101(d)) is amended— (1)by inserting before paragraph (2) the following:
							
 (1)For each of the first 10 fiscal years beginning after the date of enactment of the Securing Urgent Resources Vital to Indian Victim Empowerment Act, 5 percent of the total amount in the Fund available for obligation during a fiscal year shall be made available to the Director to make grants under section 1404G.;
 (2)in paragraph (2)(A), by inserting after compliance with paragraph (1) after deposited in the Fund; (3)in paragraph (3)(A), in the matter preceding clause (i), by striking paragraph (2) and inserting paragraphs (1) and (2);
 (4)in paragraph (5)(A), by inserting (1), before (2) each place that term appears; and (5)in paragraph (6)(A), by inserting (1), before (2).
						813.Regulations regarding Indian Tribes
 (a)Existing regulationsAny regulation, rule, or guidance promulgated by the Director of the Office for Victims of Crime before the date of enactment of this Act shall have no force or effect with respect to section 1404G of the Victims of Crime Act of 1984, as added by section 912.
					(b)Negotiated rulemaking
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Director of the Office for Victims of Crime, in consultation with the Secretary of the Interior and Indian Tribes (as defined in section 1404G of the Victims of Crime Act of 1984, as added by section 912) and through notice and comment negotiated rulemaking, following the provisions of subchapter III of chapter 5 of title 5, United States Code (commonly known as the ‘Negotiated Rulemaking Act of 1990’), shall promulgate final regulations carrying out section 1404G of the Victims of Crime Act of 1984, as added by section 912.
 (2)RequirementsThe Director of the Office for Victims of Crime shall ensure that— (A)not fewer than 2 Indian Tribes from each Bureau of Indian Affairs region participate in the consultation; and
 (B)small, medium, and large land-based Indian Tribes are represented. CSavanna's Act 821.Short titleThis subtitle may be cited as Savanna’s Act.
 822.PurposesThe purposes of this subtitle are— (1)to clarify the responsibilities of Federal, State, Tribal, and local law enforcement agencies with respect to responding to cases of missing or murdered Indians;
 (2)to increase coordination and communication among Federal, State, Tribal, and local law enforcement agencies, including medical examiner and coroner offices;
 (3)to empower Tribal governments with the resources and information necessary to effectively respond to cases of missing or murdered Indians; and
 (4)to increase the collection of data related to missing or murdered Indian men, women, and children, regardless of where they reside, and the sharing of information among Federal, State, and Tribal officials responsible for responding to and investigating cases of missing or murdered Indians.
 823.DefinitionsIn this subtitle: (1)ConferThe term confer has the meaning given the term in section 514 of the Indian Health Care Improvement Act (25 U.S.C. 1660d).
 (2)DatabasesThe term databases means— (A)the National Crime Information Center database;
 (B)the Combined DNA Index System; (C)the Next Generation Identification System; and
 (D)any other database relevant to responding to cases of missing or murdered Indians, including that under the Violent Criminal Apprehension Program and the National Missing and Unidentified Persons System.
 (3)IndianThe term Indian means a member of an Indian Tribe. (4)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code.
 (5)Indian landThe term Indian land means Indian lands, as defined in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302).
 (6)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (7)Law enforcement agencyThe term law enforcement agency means a Tribal, Federal, State, or local law enforcement agency. 824.Improving Tribal access to databases (a)Tribal enrollment informationThe Attorney General shall provide training to law enforcement agencies regarding how to record the Tribal enrollment information or affiliation, as appropriate, of a victim in Federal databases.
					(b)Consultation
 (1)ConsultationNot later than 180 days after the date of enactment of this Act, the Attorney General, in cooperation with the Secretary of the Interior, shall complete a formal consultation with Indian Tribes on how to further improve Tribal data relevance and access to databases.
 (2)Initial conferNot later than 180 days after the date of enactment of this Act, the Attorney General, in coordination with the Secretary of the Interior, shall confer with Tribal organizations and urban Indian organizations on how to further improve American Indian and Alaska Native data relevance and access to databases.
 (3)Annual consultationSection 903(b) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20126) is amended—
 (A)by striking paragraph (2) and inserting the following:  (2)enhancing the safety of Indian women from domestic violence, dating violence, sexual assault, homicide, stalking, and sex trafficking;;
 (B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
								
 (4)improving access to local, regional, State, and Federal crime information databases and criminal justice information systems..
 (c)NotificationNot later than 180 days after the date of enactment of this Act, the Attorney General shall— (1)develop and implement a dissemination strategy to educate the public of the National Missing and Unidentified Persons System; and
 (2)conduct specific outreach to Indian Tribes, Tribal organizations, and urban Indian organizations regarding the ability to publicly enter information, through the National Missing and Unidentified Persons System or other non-law enforcement sensitive portal, regarding missing persons, which may include family members and other known acquaintances.
						825.Guidelines for responding to cases of missing or murdered Indians
 (a)In generalNot later than 60 days after the date on which the consultation described in section 4(b)(1) is completed, the Attorney General shall direct United States attorneys to develop regionally appropriate guidelines to respond to cases of missing or murdered Indians that shall include—
 (1)guidelines on inter-jurisdictional cooperation among law enforcement agencies at the Tribal, Federal, State, and local levels, including inter-jurisdictional enforcement of protection orders and detailing specific responsibilities of each law enforcement agency;
 (2)best practices in conducting searches for missing persons on and off Indian land; (3)standards on the collection, reporting, and analysis of data and information on missing persons and unidentified human remains, and information on culturally appropriate identification and handling of human remains identified as Indian, including guidance stating that all appropriate information related to missing or murdered Indians be entered in a timely manner into applicable databases;
 (4)guidance on which law enforcement agency is responsible for inputting information into appropriate databases under paragraph (3) if the Tribal law enforcement agency does not have access to those appropriate databases;
 (5)guidelines on improving law enforcement agency response rates and follow-up responses to cases of missing or murdered Indians; and
 (6)guidelines on ensuring access to culturally appropriate victim services for victims and their families.
 (b)ConsultationUnited States attorneys shall develop the guidelines required under subsection (a) in consultation with Indian Tribes and other relevant partners, including—
 (1)the Department of Justice; (2)the Federal Bureau of Investigation;
 (3)the Department of the Interior; (4)the Bureau of Indian Affairs;
 (5)Tribal, State, and local law enforcement agencies; (6)medical examiners;
 (7)coroners; (8)Tribal, State, and local organizations that provide victim services; and
 (9)national, regional, or urban Indian organizations with relevant expertise. (c)Compliance (1)In generalNot later than 1 year after the date of enactment of this Act, the United States attorneys shall implement, by incorporating into office policies and procedures, the guidelines developed under subsection (a).
 (2)ModificationEach Federal law enforcement agency shall modify the guidelines, policies, and protocols of the agency to incorporate the guidelines developed under subsection (a).
 (3)DeterminationNot later than the end of each fiscal year beginning after the date the guidelines are established under this section and incorporated under this subsection, upon the request of a Tribal, State, or local law enforcement agency, the Attorney General shall determine whether the Tribal, State, or local law enforcement agency seeking recognition of compliance has incorporated guidelines into their respective guidelines, policies, and protocols.
 (d)AccountabilityNot later than 30 days after compliance determinations are made each fiscal year in accordance with subsection (c)(3), the Attorney General shall—
 (1)disclose and publish, including on the website of the Department of Justice, the name of each Tribal, State, or local law enforcement agency that the Attorney General has determined has incorporated guidelines in accordance with subsection (c)(3);
 (2)disclose and publish, including on the website of the Department of Justice, the name of each Tribal, State, or local law enforcement agency that has requested a determination in accordance with subsection (c)(3) that is pending;
 (3)collect the guidelines into a resource of examples and best practices that can be used by other law enforcement agencies seeking to create and implement such guidelines.
 (e)Training and technical assistanceThe Attorney General shall use the National Indian Country Training Initiative to provide training and technical assistance to Indian Tribes and law enforcement agencies on—
 (1)implementing the guidelines developed under subsection (a) or developing and implementing locally specific guidelines or protocols for responding to cases of missing or murdered Indians; and
 (2)using the National Missing and Unidentified Persons System and accessing program services that will assist Indian Tribes with responding to cases of missing or murdered Indians.
						826.Annual reporting requirements
 (a)Annual reportingBeginning in the first fiscal year after the date of enactment of this Act, the Attorney General shall include in its annual Indian Country Investigations and Prosecutions report to Congress information that—
 (1)includes known statistics on missing Indians in the United States, available to the Department of Justice, including—
 (A)age; (B)gender;
 (C)Tribal enrollment information or affiliation, if available; (D)the current number of open cases per State;
 (E)the total number of closed cases per State each calendar year, from the most recent 10 calendar years; and
 (F)other relevant information the Attorney General determines is appropriate; (2)includes known statistics on murdered Indians in the United States, available to the Department of Justice, including—
 (A)age; (B)gender;
 (C)Tribal enrollment information or affiliation, if available; (D)the current number of open cases per State;
 (E)the total number of closed cases per State each calendar year, from the most recent 10 calendar years; and
 (F)other relevant information the Attorney General determines is appropriate; (3)maintains victim privacy to the greatest extent possible by excluding information that can be used on its own or with other information to identify, contact, or locate a single person, or to identify an individual in context; and
 (4)includes— (A)an explanation of why the statistics described in paragraph (1) may not be comprehensive; and
 (B)recommendations on how data collection on missing or murdered Indians may be improved.
							(b)Compliance
 (1)In generalBeginning in the first fiscal year after the date of enactment of this Act, and annually thereafter, for the purpose of compiling accurate data for the annual report required under subsection (a), the Attorney General shall request all Tribal, State, and local law enforcement agencies to submit to the Department of Justice all relevant information pertaining to missing or murdered Indians collected by the Tribal, State, and local law enforcement agency, and in a format provided by the Department of Justice that ensures the streamlining of data reporting.
 (2)DisclosureThe Attorney General shall disclose and publish annually, including on the website of the Department of Justice, the name of each Tribal, State, or local law enforcement agency that the Attorney General has determined has submitted the information requested under paragraph (1) for the fiscal year in which the report was published.
 (c)Inclusion of gender in missing and unidentified persons statisticsBeginning in the first calendar year after the date of enactment of this Act, and annually thereafter, the Federal Bureau of Investigation shall include gender in its annual statistics on missing and unidentified persons published on its public website.
					827.Implementation and incentive
 (a)Grant authoritySection 2101(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461(b)) is amended by adding at the end the following:
						
 (23)To develop, strengthen, and implement policies, protocols, and training for law enforcement regarding cases of missing or murdered Indians, as described in section 825 of Savanna’s Act.
 (24)To compile and annually report data to the Attorney General related to missing or murdered Indians, as described in section 826 of Savanna’s Act..
 (b)Grants to Indian Tribal governmentsSection 2015 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10452(a)) is amended—
 (1)in paragraph (9), by striking and at the end; (2)in paragraph (10), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (11)develop, strengthen, and implement policies, protocols, and training for law enforcement regarding cases of missing or murdered Indians, as described in section 825 of Savanna’s Act; and
 (12)compile and annually report data to the Attorney General related to missing or murdered Indians, as described in section 826 of Savanna’s Act..
						DTribal Law and Order Reauthorization and Amendments Act
 831.Short titleThis subtitle may be cited as the Tribal Law and Order Reauthorization and Amendments Act of 2019 ITribal law and order 841.Office of Justice Services law enforcement (a)Spending reportSection 3(c) of the Indian Law Enforcement Reform Act (25 U.S.C. 2802(c)) is amended—
 (1)by striking paragraph (13); (2)by redesignating paragraphs (14) through (18) as paragraphs (13) through (17), respectively; and
 (3)in subparagraph (C) of paragraph (15) (as redesignated)— (A)by inserting (for which any tribal information may be summarized by State) after a list; and
 (B)by striking and public safety and emergency communications and technology needs and inserting public safety and emergency communications and technology needs, and other administrative and supporting needs of program operations, including information technology and other equipment, travel, and training.
 (b)Allowance for rentals of quarters and facilitiesSection 8 of the Indian Law Enforcement Reform Act (25 U.S.C. 2807) is amended— (1)by striking the section heading and designation and all that follows through Notwithstanding the limitation and inserting the following:
								
									8.Allowances
 (a)UniformsNotwithstanding the limitation; and (2)by adding at the end the following:
								
 (b)Rentals for quarters and facilitiesNotwithstanding section 5911 of title 5, United States Code, the Secretary, on recommendation of the Director of the Office of Justice Services, shall establish applicable rental rates for quarters and facilities for employees of the Office of Justice Services..
							(c)Background checks for tribal justice officials
 (1)In generalThe Office of Justice Services shall develop standards and deadlines for the provision of background checks to tribal law enforcement and corrections officials.
							(2)Timing
 (A)TimingIf a request for a background check is made by an Indian tribe that has contracted or entered into a compact for law enforcement or corrections services with the Office of Justice Services pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.), the Office of Justice Services shall complete the check not later than 60 days after the date of receipt of a completed background application package, containing all of the documentation and information requested by the Office of Justice Services.
 (B)ExtensionThe Office of Justice Services may extend the 60-day period required under subparagraph (A) for completion of a background request for not more than an additional 30 days upon written notice to the Indian tribe that states the reason for the extension.
								(3)Establishment of program
 (A)In generalThe Secretary of the Interior (referred to in this paragraph as the Secretary) shall establish a demonstration program for the purpose of conducting or adjudicating, in coordination with the Director of the Office of Justice Services, personnel background investigations for applicants for law enforcement positions in the Office of Justice Services.
								(B)Background investigations and security clearance determinations
 (i)OJS investigationsAs part of the demonstration program established under this paragraph, the Secretary, through the Office of Justice Services, is authorized to carry out a background investigation, security clearance determination, or both a background investigation and a security clearance determination for an applicant for a law enforcement position in the Office of Justice Services.
									(ii)Use of previous investigations and determinations
 (I)In generalSubject to subclause (II), as part of the demonstration program established under this paragraph, the Secretary, in adjudicating background investigations for applicants for law enforcement positions in the Office of Justice Services, shall consider previous background investigations for an applicant, security clearance determinations for an applicant, or both background investigations and security clearance determinations for an applicant, as the case may be, that have been conducted by a State, local, or Tribal Government, or by the Office of Justice Services (or by the Bureau of Indian Affairs before the date of enactment of this Act), within the 5-year period preceding the application for employment with the Office of Justice Services.
 (II)QualityThe Secretary shall only consider previous background investigations and security clearance determinations for an applicant that have been conducted by a State, local, or Tribal Government if the Secretary can verify that those previous investigations and determinations, as the case may be, are of a comparable quality and thoroughness to investigations and determinations carried out by the Office of Justice Services, the Office of Personnel Management, or another Federal agency.
 (III)Additional investigationIf, as described in subclause (I), the Secretary considers an existing background investigation, security clearance determination, or both, as the case may be, for an applicant that has been carried out by a State, local, or Tribal Government, or by the Office of Justice Services (or by the Bureau of Indian Affairs before the date of enactment of this Act), the Secretary—
 (aa)may carry out additional investigation and examination of the applicant if the Secretary determines that such additional information is needed in order to make an appropriate determination as to the character and trustworthiness of the applicant before final adjudication can be made and a security clearance can be issued; and
 (bb)shall not initiate a new background investigation process with the National Background Investigations Bureau or other Federal agency unless that new background investigation process covers a period of time that was not covered by a previous background investigation process.
 (IV)AgreementsThe Secretary may enter into a Memorandum of Agreement with a State, local, or Tribal Government to develop steps to expedite the process of receiving and obtaining access to background investigation and security clearance determinations for use in the demonstration program.
 (C)SunsetThe demonstration program established under this paragraph shall terminate 5 years after the date of the commencement of the program.
 (D)SufficiencyNotwithstanding any other provision of law, a background investigation conducted or adjudicated by the Secretary pursuant to the demonstration program authorized under this paragraph that results in the granting of a security clearance to an applicant for a law enforcement position in the Office of Justice Services shall be sufficient to meet the applicable requirements of the Office of Personnel Management or other Federal agency for such investigations.
 (E)Annual reportThe Secretary shall submit an annual report to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives on the demonstration program established under this paragraph, which shall include a description of—
 (i)the demonstration program and any relevant annual changes or updates to the program; (ii)the number of background investigations carried out under the program;
 (iii)the costs, including any cost savings, associated with the investigation and adjudication process under the program;
 (iv)the processing times for the investigation and adjudication processes under the program; (v)any Memoranda of Agreement entered into with State, local, or Tribal Governments; and
 (vi)any other information that the Secretary determines to be relevant. (F)GAO Study and Report (i)Initial reportNot later than 18 months after the beginning of the demonstration program under this paragraph, the Comptroller General of the United States shall prepare and submit to Congress an initial report on such demonstration program.
 (ii)Final reportNot later than 3 years after the beginning of the demonstration program under this paragraph, the Comptroller General of the United States shall prepare and submit to Congress a final report on such demonstration program.
 (iii)Tribal inputIn preparing the reports under this subparagraph, the Comptroller General shall prioritize input from Indian Tribes regarding the demonstration program under this paragraph.
 (d)Law enforcement and judicial trainingSection 4218(b) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2451(b)) is amended by striking 2011 through 2015 and inserting 2020 through 2024.
 (e)Public safety and community policing grantsSection 1701(j) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(j)) is amended—
 (1)in paragraph (1), by striking any fiscal year and inserting each fiscal year; and (2)in paragraph (4), by striking 2011 through 2015 and inserting 2020 through 2024.
							(f)Reorganization of the Office of Justice Services within the Department of the Interior
 (1)In generalSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) is amended— (A)in subsection (a), by striking , acting through the Bureau,;
 (B)in subsection (b), in the matter preceding paragraph (1), by striking in the Bureau and all the follows through shall be responsible for— and inserting under the Assistant Secretary for Indian Affairs an office, to be known as the Office of Justice Services, the Director of which shall be responsible for—; (C)in subsection (c)(16)—
 (i)in subparagraph (A)(i), by striking Bureau and inserting Office of Justice Services; and (ii)in subparagraph (C)—
 (I)by striking tribal and Bureau of Indian Affairs justice agencies and inserting tribal justice agencies and the Office of Justice Services; and (II)by striking Bureau corrections and inserting Office of Justice Services corrections;
 (D)in subsection (d)— (i)in paragraph (2), by striking Bureau and inserting Office of Justice Services;
 (ii)in paragraph (3), by striking Bureau and inserting Office of Justice Services; and (iii)in paragraph (4)—
 (I)in clause (i), by striking the second sentence; (II)by striking clause (ii); and
 (III)by striking (4)(i) Criminal investigative and inserting (4) Criminal investigative; and (E)in subsection (e)(4)(B), by striking Bureau of Indian Affairs and inserting Office of Justice Services.
 (2)DefinitionsSection 2(3) of the Indian Law Enforcement Reform Act (25 U.S.C. 2801(3)) is amended by striking Bureau each place it appears and inserting Office of Justice Services. (3)Law enforcement authoritySection 4 of the Indian Law Enforcement Reform Act (25 U.S.C. 2803) is amended in the matter preceding paragraph (1) by striking the Bureau and inserting the Office of Justice Services.
 (4)Acceptance of assistanceSection 5(g) of the Indian Law Enforcement Reform Act (25 U.S.C. 2804(g)) is amended, in the matter preceding paragraph (1), by striking Bureau and inserting Office of Justice Services.
 (5)JurisdictionSection 7(b) of the Indian Law Enforcement Reform Act (25 U.S.C. 2806(b)) is amended by striking Bureau and inserting Office of Justice Services. (6)Savings provisions (A)Continuing effect of legal documents (i)In generalThe orders, determinations, rules, regulations, permits, agreements, grants, contracts, certificates, licenses, registrations, privileges, and other administrative actions described in clause (ii) shall continue in effect according to the terms of the administrative actions until modified, terminated, superseded, set aside, or revoked—
 (I)by operation of law; or (II)otherwise in accordance with applicable law by—
 (aa)the President; (bb)the Secretary of the Interior;
 (cc)another authorized official; or (dd)a court of competent jurisdiction.
 (ii)Description of administrative actionsAn order, determination, rule, regulation, permit, agreement, grant, contract, certificate, license, registration, privilege, or other administrative action referred to in clause (i) is any order, determination, rule, regulation, permit, agreement, grant, contract, certificate, license, registration, privilege, or other administrative action that—
 (I)has been issued, made, granted, or allowed to become effective, in the performance of a function transferred by this Act or an amendment made by this Act, by—
 (aa)the President; (bb)the head of an agency;
 (cc)an authorized Federal official; or (dd)a court of competent jurisdiction; and
 (II)(aa)is in effect on the date of enactment of this Act; or
 (bb)(AA)was final before the date of enactment of this Act; and (BB)will become effective on or after the date of enactment of this Act.
												(B)Proceedings not
		affected
 (i)Effect of ActNothing in this Act or an amendment made by this Act affects any proceeding (including a notice of proposed rulemaking) or any application for a license, permit, certificate, or financial assistance pending before the Office of Justice Services on the date of enactment of this Act with respect to any function transferred by this Act or an amendment made by this Act.
									(ii)Treatment
 (I)In generalA proceeding or application described in clause (i) shall be continued in effect on and after the date of enactment of this Act.
 (II)Orders, appeals, and feesWith respect to a proceeding described in clause (i)— (aa)appropriate orders and appeals shall be issued or filed, as applicable, and payments shall be made pursuant to those orders, as if this Act had not been enacted; and
 (bb)orders issued in such a proceeding shall continue in effect until modified, terminated, superseded, or revoked by—
 (AA)an authorized official; (BB)a court of competent jurisdiction; or
 (CC)operation of law. (iii)Effect of subparagraphNothing in this subparagraph prohibits the discontinuance or modification of any proceeding described in clause (i) under the same terms and conditions, and to the same extent, that such proceeding could have been discontinued or modified if this Act had not been enacted.
									(C)Suits not
		affected
 (i)Effect of ActNothing in this Act or an amendment made by this Act affects any judicial action or proceeding commenced before the date of enactment of this Act.
 (ii)TreatmentWith respect to an action described in clause (i), proceedings shall be had, appeals taken, and judgments rendered in the same manner, and with the same effect, as if this Act had not been enacted.
									(D)No abatement of
 actionsNo action or other proceeding commenced by or against the Office of Justice Services, or by or against any individual in the official capacity of the individual as an officer of the Office of Justice Services, shall abate by reason of the enactment of this Act.
								(E)Administrative
 actions relating to promulgation of regulationsAny administrative action relating to the preparation or promulgation of a regulation by the Secretary of the Interior relating to a function transferred by this Act or an amendment made by this Act may be continued by the Secretary of the Interior with the same effect as if this Act had not been enacted.
 (F)ReferencesAny reference in any other Federal law (including an Executive order, rule, or regulation), in any delegation of authority, or in any other document, of or relating to a department, agency, or office from which a function is transferred by this Act or an amendment made by this Act—
 (i)to the Director of the Bureau of Indian Affairs with respect to law enforcement provisions is deemed to refer to the Secretary of the Interior; and
 (ii)to the Office of Justice Services of the Bureau of Indian Affairs is deemed to refer to the Office of Justice Services.
 (g)Clarifying the use of intergovernmental aidSection 5(a) of the Indian Law Enforcement Reform Act (25 U.S.C. 2804(a)) is amended by adding at the end the following:
							
 (4)ExemptionSection 1342 of title 31, United States Code, shall not apply to personnel or facilities subject to a memorandum of agreement under paragraph (1)..
 (h)Addressing the law enforcement shortage in Indian countrySection 3(e) of the Indian Law Enforcement Reform Act (25 U.S.C. 2802(e)) is amended by adding at the end the following:
							
 (5)Expedited hiring of law enforcement officersIf the Secretary determines that a law enforcement or corrections officer position within the Office of Justice Services is a hard-to-fill duty station (including a duty station at a district, office, or agency level), the Secretary may waive the application of section 12 of the Act of June 18, 1934 (25 U.S.C. 5116) (commonly known as the Indian Reorganization Act).
								(6)Request to passover a preference eligible
 (A)In generalSubject to subparagraph (B), the Office of Justice Services (at the district, office, or agency level) may request a passover of a preference eligible in accordance with section 3318 of title 5, United States Code.
 (B)RequirementIf the Office of Justice Services is requesting a passover of a preference eligible under subparagraph (A), the Office of Justice Services shall—
 (i)complete the Office of Personnel Management Agency Request to Pass Over a Preference Eligible or Object to an Eligible, commonly known as OPM Standard Form 62, describing the reason for the request; and
 (ii)submit the completed form to the appropriate officer within the Office of Justice Services for a decision and processing..
						842.Authority to execute emergency orders
 (a)In generalSection 4 of the Indian Law Enforcement Reform Act (25 U.S.C. 2803) (as amended by section 841(f)(3)) is amended—
 (1)in the matter preceding paragraph (1), by striking The Secretary and inserting the following:  (a)The Secretary; and
 (2)by adding at the end the following:  (b)(1)In addition to the activities described in subsection (a), the Secretary may authorize employees of the Office of Justice Services with law enforcement responsibilities to execute an emergency civil order of detention (referred to in this section as an EOD), or take an individual into protective custody for emergency mental health purposes, and transport that individual to an appropriate mental health facility, when—
 (A)requested to do so by a tribal court of competent civil jurisdiction pursuant to an EOD (when that court has determined the individual likely poses serious harm to himself or herself or others, and to the extent that the individual can be detained in a mental health treatment facility); or
 (B)in the absence of an EOD, an employee who is authorized by State or tribal law to take an individual into protective custody for emergency mental health purposes reasonably believes that an individual is mentally ill, alcohol-dependent, or drug-dependent to such a degree that immediate emergency action is necessary due to the likelihood of serious harm to that individual or others.
 (2)In carrying out this subsection, employees of the Office of Justice Services with law enforcement responsibilities—
 (A)shall take or cause such individual to be taken into custody and immediately transport that individual to the nearest mental health facility, either within or outside of Indian country, for an initial assessment or other appropriate treatment; and
 (B)will be given the full coverage and protection of chapter 171 of title 28, United States Code (commonly known as the ‘Federal Tort Claims Act’), and any other Federal tort liability statute, both within and outside of Indian country.
 (3)Before implementing this subsection, the Office of Justice Services and the United States Indian Police Academy shall—
 (A)establish appropriate standards regarding experience, mental health and disability education, and other relevant qualifications for employees of the Office of Justice Services who are law enforcement personnel implementing this subsection; and
 (B)provide training for such Office of Justice Services employees. (4)Not later than 180 days after the date of enactment of this subsection, the Office of Justice Services shall enter into agreements with State and tribal mental health officials that outline the process for carrying out an EOD or taking an individual into protective custody in a case in which Office of Justice Services law enforcement provides the primary law enforcement to a tribe.
 (5)There is authorized to be appropriated $1,500,000 to the Office of Justice Services to implement this subsection, which shall remain available until expended.
 (c)Corrections officers of the Office of Justice Services and tribal corrections officers— (1)may carry out searches and seize evidence from individuals incarcerated in an Indian country detention facility; and
 (2)may carry out searches and seize evidence within any Indian country detention facility.. (b)DefinitionsSection 2 of the Indian Law Enforcement Reform Act (25 U.S.C. 2801) is amended by inserting after paragraph (8) the following:
							
 (9)The term tribal corrections officer means an officer who is— (A)employed by—
 (i)the Office of Justice Services; or (ii)an Indian tribe carrying out a detention or corrections program, function, service, or activity under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.); and
 (B)charged with the supervision of criminal offenders or inmates in— (i)a tribal detention facility; or
 (ii)a detention facility of the Office of Justice Services.. (c)Tribal corrections officers (1)Protection of officers and employees of the United StatesSection 1114 of title 18, United States Code, is amended by inserting and a tribal corrections officer (as defined in section 2 of the Indian Law Enforcement Reform Act (25 U.S.C. 2801)) after services.
 (2)Tort claims procedure exceptionsSection 2680(h) of title 28, United States Code, is amended by inserting , including tribal corrections officers (as defined in section 2 of the Indian Law Enforcement Reform Act (25 U.S.C. 2801)) after Government.
 (3)Compensation for work injuriesSection 8191 of title 5, United States Code, is amended— (A)in paragraph (2), by striking or at the end;
 (B)in paragraph (3), by striking the semicolon and inserting ; or; and (C)by adding at the end the following:
									
 (4)a tribal corrections officers (as defined in section 2 of the Indian Law Enforcement Reform Act (25 U.S.C. 2801))..
								843.Detention services
 (a)Incarcerated individualsIn accordance with the Act of August 5, 1954 (42 U.S.C. 2001 et seq.) (commonly referred to as the Transfer Act), the Indian Health Service shall be responsible for the medical care and treatment of all Indians detained or incarcerated in an Office of Justice Services or tribal detention or correctional center. Care shall be provided to those individuals without regard to the individual's normal domicile.
 (b)Memorandum of agreementThe Office of Justice Services and the Indian Health Service shall enter a memorandum of agreement to implement this section. Such agreement shall include provisions regarding appropriate training, treatment locations for detained or incarcerated individuals, and other matters relating to medical care and treatment under this section.
 844.Tribal law enforcement OfficersThe Indian Law Enforcement Reform Act (25 U.S.C. 2801 et seq.) is amended by inserting after section 4 the following:
						
							4A.Tribal law enforcement officers
 (a)Notwithstanding any other provision of Federal law, law enforcement officers of any Indian tribe that has contracted or compacted any or all Federal law enforcement functions through the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) shall have the authority to enforce Federal law within the area under the tribe’s jurisdiction, if—
 (1)the tribal officers involved have— (A)completed training that is comparable to that of an employee of the Office of Justice Services who is providing the same services in Indian country, as determined by the Director of the Office of Justice Services or the Director's designee;
 (B)passed an adjudicated background investigation equivalent to that of an employee of the Office of Justice Services who is providing the same services in Indian country; and
 (C)received a certification from the Office of Justice Services, as described in subsection (c); and
 (2)the tribe has adopted policies and procedures that meet or exceed those of the Office of Justice Services for the same program, service, function, or activity.
 (b)While acting under the authority granted by the Secretary through an Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) contract or compact, a tribal law enforcement officer shall be deemed to be a Federal law enforcement officer for the purposes of—
 (1)sections 111 and 1114 of title 18, United States Code; (2)consideration as an eligible officer under subchapter III of chapter 81 of title 5, United States Code; and
 (3)chapter 171 of title 28, United States Code (commonly known as the ‘Federal Tort Claims Act’). (c)(1)Not later than 12 months after the date of enactment of this section, the Secretary shall develop procedures for the credentialing of tribal officers under this section, independent of section 5, to provide confirmation that tribal officers meet minimum certification standards and training requirements for Indian country peace officers, as proscribed by the Secretary.
 (2)Tribal law enforcement officers who choose to attend a State or other equivalent training program approved by the Director of the Office of Justice Services, or the Director's designee, rather than attend the Indian Police Academy, shall be required to attend the IPA Bridge Program, or an equivalent program, prior to receiving a certification under this subsection..
 845.Oversight, coordination, and accountabilityThe Attorney General, acting through the Deputy Attorney General, shall coordinate and provide oversight for all Department of Justice activities, responsibilities, functions, and programs to ensure a coordinated approach for public safety in Indian communities, accountability, and compliance with Federal law, including—
 (1)the timely submission of reports to Congress; (2)robust training, as required under Federal law and as needed or requested by Indian tribes or Federal and State officials relating to—
 (A)public safety in Indian communities; and (B)training outcomes demonstrating a better understanding of public safety approaches in Indian communities;
 (3)the updating and improvements to United States attorney operational plans; (4)comprehensive evaluation and analysis of data, including approaches to collecting better data, relating to public safety in Indian communities; and
 (5)other duties or responsibilities as needed to improve public safety in Indian communities. 846.Integration and coordination of programs (a)In general (1)ConsultationNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior, the Secretary of Health and Human Services, and the Attorney General shall consult with Indian tribes regarding—
 (A)the feasibility and effectiveness of the establishment of base funding for, and the integration and consolidation of, Federal law enforcement, public safety, and substance abuse and mental health programs designed to support Indian tribal communities, for the purposes of coordinating the programs, reducing administrative costs, and improving services for Indian tribes, individual Indians, and Indian communities;
 (B)the use of a single application and reporting system for the consolidated approach described in subparagraph (A);
 (C)the application of chapter 75 of title 31, United States Code (commonly known as the “Single Audit Act”) to the consolidated approach described in subparagraph (A);
 (D)the processes for, and approaches for addressing delays in, interagency transfer of funds for the consolidated approach described in subparagraph (A);
 (E)the method for Federal oversight for the consolidated approach described in subparagraph (A); and (F)any legal or administrative barriers to the implementation of the consolidated approach described in subparagraph (A).
 (2)ResponsibilitiesAs part of the consultation described in paragraph (1), each applicable unit of the Department of the Interior, the Department of Health and Human Services, and the Department of Justice shall identify—
 (A)each program under the jurisdiction of that unit that is designed to support Indian tribal communities; and
 (B)the regulations governing each program described in subparagraph (A). (3)Submission of planNot later than 2 years after the date of enactment of this Act, the Secretary of the Interior, the Secretary of Health and Human Services, and the Attorney General shall jointly submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, and the Committee on the Judiciary of the House of Representatives a plan that includes—
 (A)the findings of the consultation described in paragraph (1); (B)the programs identified in accordance with paragraph (2);
 (C)any legal or administrative barriers to the implementation of the consolidated approach described in paragraph (1)(A); and
 (D)a method, approach, and timeline for implementing the integration and consolidation described in paragraph (1)(A).
 (b)Program evaluationNot later than 18 months after the date of enactment of this Act, the Attorney General shall conduct an evaluation of and submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report on—
 (1)law enforcement grants and other resources made available to State, local, and tribal governments under current requirements encouraging intergovernmental cooperation;
 (2)benefits of, barriers to, and the need for intergovernmental cooperation between State, local, and tribal governments; and
 (3)recommendations, if any, for incentivizing intergovernmental cooperation, including any legislation or regulations needed to achieve those incentives.
							(c)Interagency coordination and cooperation
							(1)Memorandum of agreement
 (A)In generalNot later than 18 months after the date of enactment of this Act, the Attorney General, acting through the Bureau of Prisons, the Secretary of the Interior, acting through the Office of Justice Services, and the Secretary of Health and Human Services shall enter into a Memorandum of Agreement to cooperate, confer, transfer funds (except that the funding for the Office of Justice Services shall not be reduced), share resources and, as permitted by law, information on matters relating to the detention of Indian inmates, the reduction of recidivism (including through substance abuse treatment and mental and health care services), and the lease or loan of facilities, technical assistance, training, and equipment.
 (B)Strategies and best practicesNot later than 2 years after the date of enactment of this Act, the Attorney General, the Secretary of the Interior, the Secretary of Health and Human Services, and, as appropriate, the Administrative Office of the United States Courts shall enter into a Memorandum of Agreement to develop, share, and implement effective strategies, best practices, and resources, and transfer funds (except that the funding for the Office of Justice Services shall not be reduced), to improve the re-entry of Indian inmates into Indian communities after incarceration.
 (2)RequirementsNot later than 1 year after the date of enactment of this Act, the Attorney General, the Secretary of the Interior, and the Secretary of Health and Human Services shall—
 (A)consult with and solicit comments from entities as described in section 4205(c) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2411(c)); and
 (B)submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report regarding any legal or regulatory impediments to carrying out subparagraphs (A) and (B) of paragraph (1).
 (3)ReportNot later than 4 years after the date of enactment of this Act, the Attorney General, the Secretary of the Interior, and the Secretary of Health and Human Services shall submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report regarding the implementation of the Memoranda of Agreement under subparagraphs (A) and (B) of paragraph (1).
							847.Data sharing with Indian tribes
 (a)Information sharing with Indian tribesSection 534(d) of title 28, United States Code, is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)in the matter preceding subparagraph (A) (as so redesignated), by striking The Attorney General and inserting the following:  (1)In generalThe Attorney General; and
 (3)by adding at the end the following:  (2)Tribal access programOut of any funds available and not otherwise obligated, the Attorney General shall establish and carry out a tribal access program to enhance the ability of tribal governments to access, enter information into, and obtain information from, Federal criminal information databases as authorized under this section.
 (3)Information sharingTo the extent otherwise permitted by law, any report issued as a result of the analysis of information entered into Federal criminal information databases or obtained from Federal criminal databases, including for the purpose of conducting background checks, shall be shared with Indian tribes of jurisdiction..
 (b)Access to national criminal information databasesSection 233(b) of the Tribal Law and Order Act of 2010 (34 U.S.C. 41107; Public Law 111–211) is amended by striking paragraph (1) and inserting the following:
							
 (1)In generalThe Attorney General shall ensure that— (A)Tribal law enforcement officials that meet applicable Federal or State requirements be permitted access to national crime information databases;
 (B)technical assistance and training to Office of Justice Services and tribal law enforcement officials is provided to gain access and input ability to use the National Criminal Information Center and other national crime information databases pursuant to section 534 of title 28, United States Code; and
 (C)the Federal Bureau of Investigation coordinates with the Office of Justice Services to ensure Indian tribal law enforcement agencies are assigned appropriate credentials or ORI numbers for uniform crime reporting purposes..
 (c)Bureau of Justice statisticsSection 302(d) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10132(d)) is amended—
 (1)by striking the subsection designation and all that follows through To ensure in paragraph (1) and inserting the following:  (d)Justice statistical collection, analysis, and dissemination (1)In generalTo ensure; 
 (2)in paragraph (1)— (A)in subparagraph (E), by striking and at the end;
 (B)in subparagraph (F), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
									
 (G)confer and cooperate with the Office of Justice Services as needed to carry out the purposes of this part, including by entering into cooperative resource and data sharing agreements in conformity with all laws and regulations applicable to the disclosure and use of data.; and
 (3)in paragraph (2)— (A)by striking The Director and inserting the following:
									
 (A)In generalThe Director; and (B)by adding at the end the following:
									
 (B)Information sharing requirementAnalysis of the information collected under subparagraph (A) shall be shared with the Indian tribe that provided the information that was collected..
 (d)Reports to tribesSection 10(b) of the Indian Law Enforcement Reform Act (25 U.S.C. 2809(b)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately; and
 (B)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (3)in the matter preceding subparagraph (A) (as so redesignated), by striking The Attorney General and inserting the following:  (1)In generalThe Attorney General; and
 (4)by adding at the end the following:  (2)ConsultationNot later than 1 year after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2019, and every 5 years thereafter, the Attorney General shall consult with Indian tribes, including appropriate tribal justice officials, regarding—
 (A)the annual reports described in paragraph (1) to improve the data collected, the information reported, and the reporting system; and
 (B)improvements to the processes for the satisfaction of the requirements for coordination described in paragraphs (1) and (3) of subsection (a), or to the reporting requirements under paragraph (1)..
 (e)Enhanced ability of tribal governments To use Federal criminal information databasesThe Attorney General is authorized to use any balances remaining for the account under the heading Violence against women prevention and prosecution programs under the heading State and Local Law Enforcement Activities Office on Violence Against Women of the Department of Justice from appropriations for full fiscal years prior to the date of enactment of this Act for tracking violence against Indian women, as authorized by section 905(b) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20903), to enhance the ability of Tribal Government entities to access, enter information into, and obtain information from, Federal criminal information databases, as authorized by section 534 of title 28, United States Code. Some or all of such balances may be transferred, at the discretion of the Attorney General, to the account under the heading Justice Information Sharing Technology under the heading General Administration of the Department of Justice for the tribal access program for national crime information in furtherance of the objectives described in the previous sentence.
						848.Judicial administration in Indian country
 (a)Bureau of prisons tribal prisoner programSection 234(c) of the Tribal Law and Order Act of 2010 (25 U.S.C. 1302 note; Public Law 111–211) is amended—
 (1)in paragraph (5), by striking 3 years after the date of establishment of the pilot program and inserting 5 years after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2019; (2)by redesignating paragraph (6) as paragraph (7);
 (3)by inserting after paragraph (5) the following:  (6)ConsultationNot later than 1 year after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2019, the Director of the Bureau of Prisons and the Director of the Office of Justice Services shall coordinate and consult with Indian tribes to develop improvements in implementing the pilot program, including intergovernmental communication, training, processes, and other subject matters as appropriate.; and
 (4)in paragraph (7) (as redesignated), by striking paragraph shall expire—on the date that is 4 years after the date on which the program is established and inserting
								
 subsection—(A)shall expire, with respect to any new requests for confinement, on the date that is 9 years after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2019; and
 (B)may be temporarily extended for offenders who have been confined through the program under this subsection before the expiration date described in subparagraph (B) and whose underlying tribal conviction has not yet expired, except in no case shall such extension exceed the maximum period of time authorized under tribal law, pursuant to section 202 of Public Law 90–284 (25 U.S.C. 1302) (commonly known as the Indian Civil Rights Act of 1968)..
 (b)Consultation for juvenile justice reformSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) is amended by adding at the end the following:
							
 (g)Consultation for juvenile justice reformNot later than 1 year after date of enactment of this subsection, the Director of the Office of Justice Services, the Director of the Bureau of Prisons, the Director of the Indian Health Service, the Administrator of the Office of Juvenile Justice and Delinquency Prevention, and the Administrator of the Substance Abuse and Mental Health Services Administration shall consult with Indian tribes regarding Indian juvenile justice and incarceration, including—
 (1)the potential for using Office of Justice Services or tribal juvenile facilities for the incarceration of Indian youth in the Federal system as alternative locations closer to the communities of the Indian youth;
 (2)improving community-based options for the services needed and available for Indian youth in Federal incarceration;
 (3)barriers to the use of— (A)alternatives to incarceration; or
 (B)cross-agency services for Indian youth in incarceration; and (4)the application of the Federal sentencing guidelines to Indian youth..
 849.Federal noticeSection 10 of the Indian Law Enforcement Reform Act (25 U.S.C. 2809) is amended by adding at the end the following:
						
 (d)Federal noticeOn conviction in any district court of the United States of an enrolled member of a federally recognized Indian tribe, the Office of the United States Attorney for the district in which the member was convicted may provide to the appropriate tribal justice official notice of the conviction and any other pertinent information otherwise permitted by law..
					850.Detention facilities
 (a)Indian Law Enforcement Reform ActSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) (as amended by section 848(b)) is amended by adding at the end the following:
							
 (h)Alternatives to detentionIn carrying out the responsibilities of the Secretary under this Act or title II of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1301 et seq.), the Secretary shall authorize an Indian tribe carrying out a contract or compact pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.), on request of the Indian tribe, to use any available detention funding from the contract or compact for such appropriate alternatives to detention to which the Indian tribe and Secretary, acting through the Director of the Office of Justice Services, mutually agree..
 (b)Indian Tribal Justice ActSection 103 of the Indian Tribal Justice Act (25 U.S.C. 3613) is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)Alternatives to detentionIn carrying out the responsibilities of the Secretary under this Act or title II of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1301 et seq.), the Secretary shall authorize an Indian tribe carrying out a contract or compact pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.), on request of the Indian tribe, to use any available detention funding from the contract or compact for such appropriate alternatives to detention to which the Indian tribe and Secretary, acting through the Director of the Office of Justice Services, mutually agree..
 (c)Juvenile detention centersSection 4220(b) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2453(b)) is amended by striking 2011 through 2015 each place it appears and inserting 2020 through 2024.
 (d)Payments for incarceration on tribal landSection 20109(a) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12109) is amended by striking 2011 through 2015 and inserting 2020 through 2024.
						851.Reauthorization for tribal courts training
 (a)Tribal justice systemsSection 201 of the Indian Tribal Justice Act (25 U.S.C. 3621) is amended by striking 2011 through 2015 each place it appears and inserting 2020 through 2024. (b)Technical and legal assistance (1)Authorization of appropriationsSection 107 of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25 U.S.C. 3666) is amended by striking 2011 through 2015 and inserting 2020 through 2024.
 (2)GrantsSection 201(d) of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25 U.S.C. 3681(d)) is amended by striking 2011 through 2015 and inserting 2020 through 2024.
 852.Public defendersThe Indian Law Enforcement Reform Act is amended by inserting after section 13 (25 U.S.C. 2810) the following:
						
							13A.Public defense in Indian country
 (a)In generalNot later than one year after the date of enactment of this Act, the Director of the Administrative Office of the United States Courts shall collaborate and consult with Indian tribes, including relevant tribal court personnel, regarding—
 (1)developing working relationships and maintaining communication with tribal leaders and tribal community, including the interchange and understanding of cultural issues that may impact the effective assistance of counsel; and
 (2)providing technical assistance and training regarding criminal defense techniques and strategies, forensics, and reentry programs and strategies for responding to crimes occurring in Indian country.
 (b)Sense of CongressIt is the sense of Congress that the Director of the Administrative Office of the United States Courts and the Attorney General should work together to ensure that each district that includes Indian country has sufficient resources to provide adequate criminal defense representation for defendants in Indian country..
					853.Offenses in Indian country: trespass on Indian land
 (a)In generalSection 1165 of title 18, United States Code, is amended— (1)in the section heading, by striking Hunting, trapping, or fishing on Indian land and inserting Criminal trespass;
 (2)by inserting (referred to in this section as tribal land) after for Indian use; (3)by striking Whoever and inserting the following:
								
 (a)Hunting, trapping, or fishing on Indian landWhoever; and (4)by adding at the end the following:
								
									(b)Violation of tribal exclusion order
 (1)Definition of exclusion orderIn this subsection, the term exclusion order means an order issued in a proceeding by a court of an Indian tribe that temporarily or permanently excludes a person from the Indian country of the Indian tribe because of a criminal conviction or civil adjudication under the laws of the tribal government for a victimless crime such as—
 (A)criminal street gang activity (as defined under section 521 of this title); or (B)the sale and distribution of controlled substances (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)).
 (2)Violation describedIt shall be unlawful for any person to knowingly violate the terms of an exclusion order that was issued by a court of an Indian tribe in accordance with paragraph (4).
 (3)PenaltyAny person who violates paragraph (2) shall be fined not more than $5,000, imprisoned for not more than 1 year, or both.
 (4)RequirementsThe violation described in paragraph (2) applies only to an exclusion order— (A)for which—
 (i)the act occurs in the Indian country of the Indian tribe;
 (ii)the court issuing the exclusion order has jurisdiction over the parties and matter under the law of the Indian tribe; and
 (iii)the underlying complaint included— (I)a plain statement of facts that, if true, would provide the basis for the issuance of an exclusion order against the respondent;
 (II)the date, time, and place for a hearing on the complaint; and (III)a statement informing the respondent that if the respondent fails to appear at the hearing on the complaint, an order may issue, the violation of which may result in—
 (aa)criminal prosecution under Federal law; and (bb)the imposition of a fine or imprisonment, or both;
 (B)for which a hearing on the underlying complaint sufficient to protect the right of the respondent to due process was held on the record, at which the respondent was provided reasonable notice and an opportunity to be heard and present testimony of witnesses and other evidence as to why the order should not issue;
 (C)that— (i)temporarily or permanently excludes the respondent from the Indian country of the Indian tribe; and
 (ii)includes a statement that a violation of the order may result in— (I)criminal prosecution under Federal law; and
 (II)the imposition of a fine or imprisonment, or both; and (D)with which the respondent was served or of which the respondent had actual notice.
 (5)Tribal court jurisdictionFor purposes of this section, a court of an Indian tribe shall have full civil jurisdiction to issue and enforce exclusion orders involving any person, including the authority to enforce any orders through civil contempt proceedings, to exclude violators from the Indian country of the Indian tribe, or otherwise within the authority of the Indian tribe..
 (b)Technical and conforming amendmentThe table of sections for chapter 53 of title 18, United States Code, is amended by striking the item relating to section 1165 and inserting the following:
							1165. Criminal trespass..
						854.Resources for public safety in Indian communities; drug trafficking prevention
						(a)Shadow wolves
 (1)In generalThere is established within the Bureau of Immigration and Customs Enforcement of the Department of Homeland Security a division to be known as the Shadow Wolves Division.
 (2)DutiesThe Shadow Wolves Division shall— (A)carry out such duties as are assigned by the Director of the Bureau of Immigration and Customs Enforcement; and
 (B)in carrying out those duties, coordinate with the Office of Justice Services and other applicable Federal agencies and State and tribal governments.
 (b)Reauthorization of funding To combat illegal narcotics traffickingSection 4216 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2442) is amended by striking 2011 through 2015 each place it appears and inserting 2020 through 2024.
 (c)Maintenance of Certain Indian Reservation RoadsThe Commissioner of U.S. Customs and Border Protection may transfer funds to the Director of the Bureau of Indian Affairs to maintain or repair roads under the jurisdiction of the Director, on the condition that the Commissioner and the Director mutually agree that the primary user of the subject road is U.S. Customs and Border Protection.
						855.Substance abuse prevention tribal action plans
 (a)Inter-Departmental memorandum of agreementSection 4205(a) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2411(a)) is amended—
 (1)in the matter preceding paragraph (1), by inserting the Secretary of Agriculture, the Secretary of Housing and Urban Development, after the Attorney General,; (2)in paragraph (2)(A), by inserting the Department of Agriculture, the Department of Housing and Urban Development, after Services Administration,;
 (3)in paragraph (5), by inserting the Department of Agriculture, the Department of Housing and Urban Development, after Services Administration,; and (4)in paragraph (7) by inserting the Secretary of Agriculture, the Secretary of Housing and Urban Development, after the Attorney General,.
 (b)Reauthorization of tribal action plans fundsSection 4206(d)(2) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2412(d)(2)) is amended by striking 2011 through 2015 and inserting 2020 through 2024.
 (c)Grants for training, education, and prevention programsSection 4206(f)(3) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2412(f)(3)) is amended by striking 2011 through 2015 and inserting 2020 through 2024.
 856.Office of Justice Services spending reportSection 3(c)(16)(C) of the Indian Law Enforcement Reform Act (25 U.S.C. 2802(c)(16)(C)) is amended by inserting health care, behavioral health, and tele-health needs at tribal jails, after court facilities,.
 857.Trafficking Victims ProtectionSection 107(f)(3) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(f)(3)) is amended by adding at the end the following:
						
 (C)ReportFor each grant awarded under this subsection, the Secretary of Health and Human Services and the Attorney General, in consultation with the Secretary of Labor, shall submit to Congress a report that lists—
 (i)the total number of entities that received a grant under this subsection that directly serve or are Indian tribal governments or tribal organizations; and
 (ii)the total number of health care providers and other related providers that participated in training supported by the pilot program who are employees of the Indian Health Service..
					858.Reporting on Indian victims of trafficking
 (a)In generalThe Director of the Office of Justice Programs, the Director of the Office on Violence Against Women, and the Assistant Secretary for the Administration for Children and Families shall require each grantee that receives funds to serve victims of severe forms of trafficking in persons to report, as appropriate—
 (1)the number of human trafficking victims served with grant funding; and (2)the number of human trafficking victims that are members of an Indian tribe.
							(b)Exceptions; respecting victim privacy
 (1)Rule of constructionNothing in this section shall be construed to require an individual victim seeking services from a grantee described in subsection (a) to report the individual's Native American status or any other personally identifiable information the individual wishes to remain confidential.
 (2)Prohibition on denial of serviceA grantee described in subsection (a) may not deny services to a victim on the basis that the victim declines to provide information on the victim's Native American status or any other personally identifiable information the victim wishes to remain confidential.
 (c)ReportNot later than January 1 of each year, the Attorney General shall submit to Congress a report on the data collected in accordance with subsection (a).
						IIImproving justice for Indian youth
 861.Federal jurisdiction over Indian juvenilesSection 5032 of title 18, United States Code, is amended— (1)in the first undesignated paragraph—
 (A)in paragraph (1), by inserting or Indian tribe after court of a State; and (B)in paragraph (2), by inserting or Indian tribe after the State;
 (2)in the second undesignated paragraph— (A)in the first sentence, by inserting or Indian tribe after such State; and
 (B)by adding at the end the following: In this section, the term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130).;
 (3)in the third undesignated paragraph, in the first sentence, by inserting or Indian tribe after State; and (4)in the fourth undesignated paragraph, in the first sentence—
 (A)by inserting or Indian tribal after State; and (B)by inserting , or of a representative of an Indian tribe of which the juvenile is a member, after counsel.
							862.Reauthorization of tribal youth programs
 (a)Summer youth programsSection 4212(a)(3) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2432(a)(3)) is amended by striking 2011 through 2015 and inserting 2020 through 2024.
 (b)Emergency sheltersSection 4213(e) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2433(e)) is amended, in paragraphs (1) and (2), by striking 2011 through 2015 each place it appears and inserting 2020 through 2024.
 863.Assistance for Indian tribes relating to juvenile crimeThe Indian Law Enforcement Reform Act (25 U.S.C. 2801 et seq.) is amended by adding at the end the following:
						
							18.Assistance for Indian tribes relating to juvenile crime
 (a)ActivitiesNot later than 1 year after the date of enactment of this section, the Secretary shall coordinate with the Secretary of Health and Human Services, the Attorney General, and the Administrator of the Office of Juvenile Justice and Delinquency Prevention within the Department of Justice (referred to in this section as the Administrator)—
 (1)to assist Indian tribal governments in addressing juvenile offenses and crime through technical assistance, research, training, evaluation, and the dissemination of information on effective, evidence-based, and promising programs and practices for combating juvenile delinquency;
 (2)to conduct consultation, not less frequently than biannually, with Indian tribes regarding— (A)strengthening the government-to-government relationship between the Federal Government and Indian tribes relating to juvenile justice issues;
 (B)improving juvenile delinquency programs, services, and activities affecting Indian youth and Indian tribes;
 (C)improving coordination among Federal departments and agencies to reduce juvenile offenses, delinquency, and recidivism;
 (D)the means by which traditional or cultural tribal programs may serve or be developed as promising or evidence-based programs;
 (E)a process and means of submitting to the Attorney General and the Secretary an analysis and evaluation of the effectiveness of the programs and activities carried out for juvenile justice systems in which Indian youth are involved, including a survey of tribal needs; and
 (F)any other matters relating to improving juvenile justice for Indian youth; (3)to develop a means for collecting data on the number of offenses committed by Indian youth in Federal, State, and tribal jurisdictions, including information regarding—
 (A)the offenses (including status offenses), charges, disposition, and case outcomes for each Indian youth;
 (B)whether the Indian youth was held in pre-adjudication detention; (C)whether the Indian youth was removed from home, and for which offenses;
 (D)whether the Indian youth was at any point placed in secure confinement; and (E)an assessment of the degree to which the notice of removal for status offenses was provided under section 102(a) of the Act of November 8, 1978 (Public Law 95–608);
 (4)to develop a process for informing Indian tribal governments when a juvenile member of that Indian tribe comes in contact with the juvenile justice system of the Federal, State, or other unit of local government and for facilitating intervention by, the provision of services by, or coordination with, such Indian tribe for any Indian juvenile member of that Indian tribe or other local Indian tribes;
 (5)to facilitate the incorporation of tribal cultural or traditional practices designed to reduce delinquency among Indian youth into Federal, State, or other unit of local government juvenile justice systems or programs;
 (6)to develop or incorporate in existing programs partnerships among State educational agencies, local educational agencies, and Bureau-funded schools (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)); and
 (7)to conduct research and evaluate— (A)the number of Indian juveniles who, prior to placement in the juvenile justice system, were under the care or custody of a State or tribal child welfare system and the number of Indian juveniles who are unable to return to their family after completing their disposition in the juvenile justice system and who remain wards of the State or Indian tribe;
 (B)the extent to which State and tribal juvenile justice systems and child welfare systems are coordinating systems and treatment for the juveniles referred to in subparagraph (A);
 (C)the types of post-placement services used; (D)the frequency of case plan reviews for juveniles referred to in subparagraph (A) and the extent to which these case plans identify and address permanency and placement barriers and treatment plans;
 (E)services, treatment, and aftercare placement of Indian juveniles who were under the care of the State or tribal child protection system before their placement in the juvenile justice system;
 (F)the frequency, seriousness, and incidence of drug use by Indian youth in schools and tribal communities;
 (G)in consultation and coordination with Indian tribes— (i)the structure and needs of tribal juvenile justice systems;
 (ii)the characteristics and outcomes for youth in tribal juvenile systems; and (iii)recommendations for improving tribal juvenile justice systems; and
 (H)educational program offerings for incarcerated Indian juveniles, the educational attainment of incarcerated Indian juveniles, and potential links to recidivism among previously incarcerated Indian juveniles and delayed educational opportunities while incarcerated.
 (b)Consultation policyNot later than 1 year after the date of enactment of this section, the Attorney General and the Administrator shall issue a tribal consultation policy for the Office of Juvenile Justice and Delinquency Prevention to govern the consultation by the Office to be conducted under subsection (a).
 (c)ActionNot later than 3 years after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2019, the Administrator shall implement the improvements, processes, and other activities under paragraphs (3), (4), (5), and (6) of subsection (a).
 (d)ReportNot later than 3 years after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2019, the Administrator shall submit to the Committee on the Judiciary and the Committee on Indian Affairs of the Senate and the Committee on Education and Labor of the House of Representatives a report that summarizes the results of the consultation activities described in subsection (a)(2) and consultation policy described in subsection (b), recommendations, if any, for ensuring the implementation of paragraphs (3), (4), (5), and (6) of subsection (a), and any recommendations of the Coordinating Council on Juvenile Justice and Delinquency Prevention regarding improving resource and service delivery to Indian tribal communities..
 864.Coordinating Council on Juvenile Justice and Delinquency PreventionSection 206 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11116) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by inserting the Director of the Indian Health Service, after the Secretary of Health and Human Services,; and (ii)by striking Commissioner of Immigration and Naturalization and inserting Assistant Secretary for Immigration and Customs Enforcement, the Secretary of the Interior, the Assistant Secretary for Indian Affairs; and
 (B)in paragraph (2)(A), by striking United States and inserting Federal Government; and (2)in subsection (c)(1)—
 (A)in the first sentence, by inserting , tribal, after State; and (B)in the second sentence, by inserting tribal, before and local.
 865.Grants for delinquency prevention programsSection 504 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11313) is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by striking tribe and inserting tribes; and (2)in subsection (d)(4), by striking 2011 through 2015 and inserting 2020 through 2024.
						EBADGES for Native Communities Act
 871.Short titleThis subtitle may be cited as the Bridging Agency Data Gaps and Ensuring Safety for Native Communities Act or the BADGES for Native Communities Act. 872.DefinitionsIn this subtitle:
 (1)DirectorThe term Director means the Director of the Office of Justice Services. (2)Federal law enforcement agencyThe term Federal law enforcement agency means the Bureau of Indian Affairs direct-service police, the Federal Bureau of Investigation, and any other Federal law enforcement agency that—
 (A)has jurisdiction over crimes in Indian country; or (B)investigates missing persons cases of interest to Indian tribes, murder cases of interest to Indian tribes, or unidentified remains cases of interest to Indian tribes.
 (3)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (4)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code.
 (5)Indian landThe term Indian land has the meaning given the term Indian lands in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302).
 (6)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (7)ManslaughterThe term manslaughter has the meaning given the term in section 1112 of title 18, United States Code. (8)MissingThe term missing has the meaning determined by the applicable Federal law enforcement agency.
 (9)Missing persons case of interest to Indian tribesThe term missing persons case of interest to Indian tribes means a case involving— (A)a missing Indian; or
 (B)a missing person whose last known location is believed to be on, in, or near Indian land. (10)MurderThe term murder has the meaning given the term in section 1111 of title 18, United States Code.
 (11)Murder case of interest to Indian tribesThe term murder case of interest to Indian tribes means a case involving— (A)a murdered Indian; or
 (B)a person murdered on, in, or near Indian land. (12)MurderedThe term murdered, with respect to a person, means the person was the victim of—
 (A)murder; or (B)manslaughter.
 (13)National crime information databasesThe term national crime information databases has the meaning given the term in section 534(f)(3) of title 28, United States Code. (14)Relevant Tribal stakeholderThe term relevant Tribal stakeholder means, as applicable—
 (A)an Indian tribe; (B)a tribal organization; and
 (C)a national or regional organization that— (i)represents a substantial Indian constituency; and
 (ii)has expertise in the fields of— (I)human trafficking;
 (II)violence against women and children; or (III)Tribal justice systems.
 (15)SecretaryThe term Secretary means the Secretary of the Interior. (16)Tribal justice officialThe term tribal justice official has the meaning given the term in section 2 of the Indian Law Enforcement Reform Act (25 U.S.C. 2801).
 (17)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (18)Unidentified remains case of interest to Indian tribesThe term unidentified remains case of interest to Indian tribes means a case involving— (A)unidentified Indian remains; or
 (B)unidentified remains found on, in, or near Indian land. IBridging agency data gaps 873.Federal law enforcement database reporting requirements (a)In generalSection 151(a) of the Sex Offender Registration and Notification Act (34 U.S.C. 20961(a)) is amended—
 (1)in paragraph (1), by striking and after the semicolon; (2)by redesignating paragraph (2) as paragraph (3); and
 (3)by inserting after paragraph (1) the following:  (2)the National Missing and Unidentified Persons System, to be used by a person accessing the System only within the scope of the work of the person in assisting or supporting law enforcement efforts to solve missing, unidentified, and unclaimed person cases across the United States; and.
 (b)Sharing of informationNot later than 2 years after the date of enactment of this Act, the Attorney General shall, in a manner that maintains the integrity of confidential, private, and law enforcement sensitive information, provide for information on missing persons and unidentified remains contained in national crime information databases to be transmitted to, entered in, and otherwise shared with the National Missing and Unidentified Persons System.
 (c)Temporary reporting requirementsUntil such time as the data sharing procedures required under subsection (b) are in effect, each Federal law enforcement agency shall enter into the National Missing and Unidentified Persons System each missing persons case of interest to Indian tribes and each unidentified remains case of interest to Indian tribes reported to or investigated by the Federal law enforcement agency.
 (d)Coordination with NamUs Tribal liaisonThe Director and the Director of the Federal Bureau of Investigation shall each appoint a liaison to coordinate with the 1 or more Tribal liaisons appointed under section 874(a) to ensure that—
 (1)all missing persons cases of interest to Indian tribes and all unidentified remains cases of interest to Indian tribes are fully captured in the National Missing and Unidentified Persons System; and
 (2)Indian tribes are aware of, and able to access, information in the National Missing and Unidentified Persons System.
							874.National Missing and Unidentified Persons System Tribal liaison
 (a)AppointmentThe Attorney General, acting through the Director of the National Institute of Justice, shall appoint 1 or more Tribal liaisons for the National Missing and Unidentified Persons System.
 (b)DutiesThe duties of a Tribal liaison appointed under subsection (a) shall include— (1)coordinating the reporting of information relating to missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes;
 (2)consulting and coordinating with relevant Tribal stakeholders to address the reporting, documentation, and tracking of missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes;
 (3)developing working relationships, and maintaining communication, with relevant Tribal stakeholders;
 (4)providing technical assistance and training to relevant Tribal stakeholders, victim service advocates, medical examiners, and tribal justice officials regarding—
 (A)the gathering and reporting of information to the National Missing and Unidentified Persons System; and
 (B)working with non-Tribal law enforcement agencies to ensure all missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes are reported to the National Missing and Unidentified Persons System;
 (5)coordinating with the Office of Tribal Justice and the Office of Justice Services, as necessary; and
 (6)conducting other training, information gathering, and outreach activities to improve resolution of missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes.
							(c)Reporting and transparency
 (1)Annual reports to CongressDuring the 3-year-period beginning on the date of enactment of this Act, the Attorney General, acting through the Director of the National Institute of Justice, shall submit to the Committees on Indian Affairs and the Judiciary of the Senate and the Committees on Natural Resources and the Judiciary of the House of Representatives an annual report—
 (A)describing the activities and accomplishments of the 1 or more Tribal liaisons appointed under subsection (a) during the 1-year period preceding the date of the report; and
 (B)summarizing— (i)the number of missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes listed in the National Missing and Unidentified Persons System;
 (ii)the percentage of missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes closed during the 1-year period preceding the date of the report; and
 (iii)the reasons for those closures. (2)Public transparencyAnnually, the Attorney General, acting through the Director of the National Institute of Justice, shall publish on a website publicly accessible information—
 (A)describing the activities and accomplishments of the 1 or more Tribal liaisons appointed under subsection (a) during the 1-year period preceding the date of the publication; and
 (B)summarizing— (i)the number of missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes listed in the National Missing and Unidentified Persons System;
 (ii)the percentage of missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes closed during the 1-year period preceding the date of the report; and
 (iii)the reasons for those closures. IIEnsuring safety for Native communities 875.Missing and murdered response coordination grant program (a)Establishment of programThe Attorney General shall establish within the Office of Justice Programs a grant program under which the Attorney General shall make grants to eligible entities described in subsection (b) to carry out eligible activities described in subsection (c).
						(b)Eligible entities
 (1)In generalTo be eligible to receive a grant under the grant program established under subsection (a) an entity shall be—
 (A)a relevant Tribal stakeholder; (B)subject to paragraph (2), a State, in consortium with a relevant Tribal stakeholder;
 (C)a consortium of 2 or more relevant Tribal stakeholders; or (D)subject to paragraph (2), a consortium of 2 or more States and 1 or more relevant Tribal stakeholders.
 (2)State eligibilityTo be eligible under subparagraph (B) or (D) of paragraph (1), a State shall demonstrate to the satisfaction of the Attorney General that the State—
 (A)reports missing persons cases in the State to the national crime information databases; or (B)if not, has a plan to do so using a grant received under the grant program established under subsection (a).
 (c)Eligible activitiesAn eligible entity receiving a grant under the grant program established under subsection (a) may use the grant—
 (1)to establish a statewide or regional center to document and track missing persons cases of interest to Indian tribes and murder cases of interest to Indian tribes;
 (2)to establish a State or regional commission to respond to, and to improve coordination between Federal law enforcement agencies, and Tribal, State, and local law enforcement agencies of the investigation of, missing persons cases of interest to Indian tribes and murder cases of interest to Indian tribes; and
 (3)to document, develop, and disseminate resources for use by Federal law enforcement agencies and Tribal, State, and local law enforcement agencies for the coordination of the investigation of missing persons cases of interest to Indian tribes and murder cases of interest to Indian tribes.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $1,000,000 for each of fiscal years 2020 through 2024.
						876.GAO study on Federal law enforcement agency evidence collection, handling, and
			 processing
 (a)In generalThe Comptroller General of the United States shall conduct a study— (1)on the evidence collection, handling, and processing procedures and practices of the Office of Justice Services and the Federal Bureau of Investigation in exercising jurisdiction over crimes involving Indians or committed in Indian country;
 (2)on any barriers to evidence collection, handling, and processing by the agencies referred to in paragraph (1);
 (3)on the views of law enforcement officials at the agencies referred to in paragraph (1) and their counterparts within the Offices of the United States Attorneys concerning any relationship between—
 (A)the barriers identified under paragraph (2); and (B)United States Attorneys declination rates due to insufficient evidence; and
 (4)that includes a survey of barriers to evidence collection, handling, and processing faced by State and local law enforcement agencies that exercise jurisdiction over Indian country under the Act of August 15, 1953 (67 Stat. 588, chapter 505), and the amendments made by that Act.
 (b)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report describing the results of the study conducted under subsection (a).
						877.Bureau of Indian Affairs and Tribal law enforcement officer counseling resources interdepartmental
 coordinationThe Secretary of Health and Human Services, acting through the Director of the Indian Health Service and the Administrator of the Substance Abuse and Mental Health Services Administration, and the Attorney General shall coordinate with the Director to ensure that Federal training materials and resources for establishing and maintaining mental health wellness programs are available to Tribal and Bureau of Indian Affairs law enforcement officers experiencing occupational stress.
					FTribal Labor Sovereignty Act
 881.Short titleThis subtitle may be cited as the Tribal Labor Sovereignty Act of 2019. 882.Definition of employerSection 2 of the National Labor Relations Act (29 U.S.C. 152) is amended—
 (1)in paragraph (2), by inserting or any Indian tribe, or any enterprise or institution owned and operated by an Indian tribe and located on its Indian lands, after subdivision thereof,; and
 (2)by adding at the end the following:  (15)The term Indian tribe means any Indian tribe, band, nation, pueblo, or other organized group or community which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
 (16)The term Indian means any individual who is a member of an Indian tribe. (17)The term Indian lands means—
 (A)all lands within the limits of any Indian reservation; (B)any lands title to which is either held in trust by the United States for the benefit of any Indian tribe or individual or held by any Indian tribe or individual subject to restriction by the United States against alienation; and
 (C)any lands in the State of Oklahoma that are within the boundaries of a former reservation (as defined by the Secretary of the Interior) of a Federally recognized Indian tribe..
					IXOffice on Violence Against Women technical clarifications
			901.Office on Violence Against Women technical clarifications
 (a)Establishment of Office on Violence Against WomenSection 2002 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10442) is amended—
 (1)in the section heading, by striking Violence Against Women Office and inserting Office on Violence Against Women; (2)in subsection (a), by striking a Violence Against Women Office and inserting an Office on Violence Against Women;
 (3)in subsection (b), by inserting , not subsumed by any other office after within the Department of Justice; and (4)in subsection (c)(2), by striking Violence Against Women Act of 1994 (title IV of Public Law 103–322) and the Violence Against Women Act of 2000 (division B of Public Law 106–386) and inserting Violence Against Women Act of 1994 (title IV of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 2960), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), and the Violence Against Women Reauthorization Act of 2019.
 (b)Director of the Office on Violence Against WomenSection 2003 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10443) is amended—
 (1)in the section heading, by striking Violence Against Women Office and inserting Office on Violence Against Women; (2)in subsection (a), by striking Violence Against Women Office and inserting Office on Violence Against Women; and
 (3)in subsection (b)(2) by striking Violence Against Women Act of 1994 (title IV of Public Law 103–322) or the Violence Against Women Act of 2000 (division B of Public Law 106–386) and inserting Violence Against Women Act of 1994 (title IV of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 2960), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), or the Violence Against Women Reauthorization Act of 2019.
 (c)Duties and functions of Director of the Office on Violence Against WomenSection 2004 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10444) is amended—
 (1)in the section heading, by striking Violence Against Women Office and inserting the Office on Violence Against Women; and (2)in paragraph (5), in the matter preceding subparagraph (A), by striking Violence Against Women Act of 1994 (title IV of Public Law 103–322) and the Violence Against Women Act of 2000 (division B of Public Law 106–386) and inserting Violence Against Women Act of 1994 (title IV of Public Law 103–322) and the Violence Against Women Act of 2000 (division B of Public Law 106–386) and inserting Violence Against Women Act of 1994 (title IV of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 2960), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), and the Violence Against Women Reauthorization Act of 2019.
 (d)Staff of Office on Violence Against WomenSection 2005 of title I the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10445) is amended, in section the heading, by striking Violence Against Women Office and inserting Office on Violence Against Women.
 (e)Clerical amendmentSection 121(a)(1) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20124(a)(1)) is amended by striking the Violence Against Women Office and inserting the Office on Violence Against Women.
				XClosing the law enforcement consent loophole
 1001.Short titleThis title may be cited as the Closing the Law Enforcement Consent Loophole Act of 2019. 1002.Prohibition on engaging in sexual acts while acting under color of law (a)In generalSection 2243 of title 18, United States Code, is amended—
 (1)in the section heading, by adding at the end the following: or by any person acting under color of law;
 (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;
 (3)by inserting after subsection (b) the following:  (c)Of an individual by any person acting under color of law (1)In generalWhoever, acting under color of law, knowingly engages in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any Federal law enforcement officer, shall be fined under this title, imprisoned not more than 15 years, or both.
 (2)DefinitionIn this subsection, the term sexual act has the meaning given the term in section 2246.; and
 (4)in subsection (d), as so redesignated, by adding at the end the following:
						
 (3)In a prosecution under subsection (c), it is not a defense that the other individual consented to the sexual act..
 (b)DefinitionSection 2246 of title 18, United States Code, is amended—
 (1)in paragraph (5), by striking and at the end;
 (2)in paragraph (6), by striking the period at the end and inserting ; and; and
 (3)by inserting after paragraph (6) the following:  (7)the term Federal law enforcement officer has the meaning given the term in section 115..
 (c)Clerical amendmentThe table of sections for chapter 109A of title 18, United States Code, is amended by amending the item related to section 2243 to read as follows:
					2243. Sexual abuse of a minor or ward or by any person acting under color of law..
				1003.Incentive for states
 (a)Authority to make grantsThe Attorney General is authorized to make grants to States that have in effect a law that—
 (1)makes it a criminal offense for any person acting under color of law of the State to engage in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any law enforcement officer; and
 (2)prohibits a person charged with an offense described in paragraph (1) from asserting the consent of the other individual as a defense.
 (b)Reporting requirementA State that receives a grant under this section shall submit to the Attorney General, on an annual basis, information on—
 (1)the number of reports made to law enforcement agencies in that State regarding persons engaging in a sexual act while acting under color of law during the previous year; and
 (2)the disposition of each case in which sexual misconduct by a person acting under color of law was reported during the previous year.
 (c)ApplicationA State seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including information about the law described in subsection (a).
 (d)Grant amountThe amount of a grant to a State under this section shall be in an amount that is not greater than 10 percent of the average of the total amount of funding of the 3 most recent awards that the State received under the following grant programs:
 (1)Part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program).
 (2)Section 41601 of the Violence Against Women Act of 1994 (34 U.S.C. 12511) (commonly referred to as the Sexual Assault Services Program).
					(e)Grant term
 (1)In generalThe Attorney General shall provide an increase in the amount provided to a State under the grant programs described in subsection (d) for a 2-year period.
 (2)RenewalA State that receives a grant under this section may submit an application for a renewal of such grant at such time, in such manner, and containing such information as the Attorney General may reasonably require.
 (3)LimitA State may not receive a grant under this section for more than 4 years.
 (f)Uses of fundsA State that receives a grant under this section shall use—
 (1)25 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (1) of subsection (d); and
 (2)75 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (2) of subsection (d).
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section$5,500,000 for each of fiscal years 2020 through 2024.
 (h)DefinitionFor purposes of this section, the term State means each of the several States and the District of Columbia, Indian Tribes, and the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.
				1004.Reports to Congress
 (a)Report by attorney generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall submit to Congress a report containing—
 (1)the information required to be reported to the Attorney General under section 1003(b); and
 (2)information on— (A)the number of reports made, during the previous year, to Federal law enforcement agencies regarding persons engaging in a sexual act while acting under color of law; and
 (B)the disposition of each case in which sexual misconduct by a person acting under color of law was reported.
 (b)Report by GAONot later than 1 year after the date of enactment of this Act, and each year thereafter, the Comptroller General of the United States shall submit to Congress a report on any violations of section 2243(c) of title 18, United States Code, as amended by section 1002, committed during the 1-year period covered by the report.
				XIHolding violent criminals and child predators accountable
			1101.Enhanced penalties
 (a)Sexual abuse of a minor or wardSection 2243 of title 18, United States Code, is amended by striking not more than 15 years each place the term appears and inserting for any number of years up to life. (b)Abusive sexual contactSection 2244(c) of title 18, United States Code, is amended by striking twice that otherwise provided in this section and replace with up to life.
 (c)Sexual exploitation of childrenSection 2251 of title 18, United States Code, is amended by striking subsection (e) and inserting the following:
					
 (e)(1)Except as provided in paragraph (2), any person who violates, or attempts or conspires to violate, this section shall be fined under this title and imprisoned not less than 15 years or for life.
 (2)In the case of a person described in paragraph (1) who— (A)has 1 prior conviction under this chapter, section 1591, chapter 71, chapter 109A, or chapter 117, or under section 920 of title 10 (article 120 of the Uniform Code of Military Justice), or under the laws of any State relating to aggravated sexual abuse, sexual abuse, abusive sexual contact involving a minor or ward, or sex trafficking of children, or the production, possession, receipt, mailing, sale, distribution, shipment, or transportation of child pornography, the person shall be fined under this title and imprisoned for not less than 25 years or for life; and
 (B)has 2 or more prior convictions under this chapter, chapter 71, chapter 109A, or chapter 117, or under section 920 of title 10 (article 120 of the Uniform Code of Military Justice), or under the laws of any State relating to the sexual exploitation of children, the person shall be fined under this title and imprisoned not less than 35 years or for life.
 (3)Any organization that violates, or attempts or conspires to violate, this section shall be fined under this title.
 (4)Whoever, in the course of an offense under this section, engages in conduct that results in the death of a person, shall be punished by death or imprisoned for not less than 30 years or for life..
 (d)Certain activities relating to material involving the sexual exploitation of minorsSection 2252(b) of title 18, United States Code, is amended— (1)in paragraph (1)—
 (A)by striking not more than 20 years and inserting not more than 40 years; and (B)by striking nor more than 40 years and inserting or for life; and
 (2)in paragraph (2), by striking for not more than 20 years, or if and inserting for any number of years up to life, or if. (e)Certain activities relating to material constituting or containing child pornographySection 2252A(b)(2) of title 18, United States Code, is amended by striking for not more than 20 years, or if and inserting for any number of years up to life, or if.
 (f)Interstate domestic violenceSection 2261(b) of title 18, United States Code, is amended— (1)in paragraph (1), by striking for life or any term of years and inserting for not less than 15 years or for life;
 (2)in paragraph (2), by striking 20 years and inserting 25 years; and (3)in paragraph (3), by striking 10 years and inserting 15 years.
					1102.Combat online predators
 (a)In generalChapter 110A of title 18, United States Code, is amended by inserting after section 2261A the following:
					
						2261B.Enhanced penalty for stalkers of children
 (a)In generalExcept as provided in subsection (b), if the victim of an offense under section 2261A is under the age of 18 years, the maximum term of imprisonment for the offense is 5 years greater than the maximum term of imprisonment otherwise provided for that offense in section 2261.
 (b)LimitationSubsection (a) shall not apply to a person who violates section 2261A if— (1)the person is subject to a sentence under section 2261(b)(5); and
 (2)(A)the person is under the age of 18 at the time the offense occurred; or (B)the victim of the offense is not less than 15 nor more than 17 years of age and not more than 3 years younger than the person who committed the offense at the time the offense occurred..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 110A of title 18, United States Code, is amended by inserting after the item relating to section 2261A the following:
					2261B. Enhanced penalty for stalkers of children..
 (c)Conforming amendmentSection 2261A of title 18, United States Code, is amended in the matter following paragraph (2)(B), by striking section 2261(b) of this title and inserting section 2261(b) or section 2261B, as the case may be.
 (d)Report on best practices regarding enforcement of anti-stalking lawsNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit a report to Congress, which shall—
 (1)include an evaluation of Federal, Tribal, State, and local efforts to enforce laws relating to stalking; and
 (2)identify and describe those elements of such efforts that constitute the best practices for the enforcement of such laws.
 1103.Maximizing access to forensic examsSection 304(c)(1) of the DNA Sexual Assault Justice Act of 2004 (34 U.S.C. 40723(c)(1)) is amended— (1)by redesignating subparagraphs (A), (B), and (C) as subparagraphs (B), (C), and (D), respectively; and
 (2)by inserting before subparagraph (B) the following:  (A)maximize access to forensic exams, including by establishing or sustaining forensic nurse mobile teams or units or telehealth programs;.
				1104.Study on State coverage of forensic examinations and related medical costs following a sexual
 assaultNot later than 270 days after the date of enactment of this Act, the Comptroller General of the United States shall issue a report on State requirements and funding for forensic exams conducted after sexual assaults and any related medical expenses, as applicable—
 (1)the total annual cost of conducting forensic exams described in section 2010(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10449(b));
 (2)each funding source used to pay for forensic exams as required under section 2010(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10449(b));
 (3)description of any State laws or policies to ensure that individuals do not receive bills for forensic exams conducted after sexual assaults, consistent with section 2010(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10449(b)), including any oversight to ensure such individuals do not receive bills;
 (4)identification of any best practices implemented to ensure that individuals do not receive bills for forensic exams conducted after sexual assaults;
 (5)any requirements under State laws relating regarding payment for medical expenses relating to a sexual assault, which may include treatment of injuries associated with the assault, imaging (including x-rays, MRIs, and CAT scans), and other emergency medical care required as a result of the sexual assault for which a victim receives a forensic exam;
 (6)if State law requires the State to pay for medical expenses described in paragraph (5)— (A)detailed list of which medical expenses require coverage;
 (B)total annual cost of medical expenses related to a sexual assault in which a victim receives a forensic exam, outside of the cost of the forensic exam;
 (C)each funding source the State uses to pay for medical expenses related to sexual assault in which a victim receives a forensic exam.
					XIIChoose respect
			AChoose Respect Act
 1201.Short titleThis subtitle may be cited as the Choose Respect Act. 1202.Designation (a)In generalChapter 1 of title 36, United States Code, is amended by adding at the end the following:
						
							146.Choose respect day
 (a)DesignationOctober 1 is Choose Respect Day. (b)RecognitionAll private citizens and Federal, State, and local governmental and legislative entities are encouraged to recognize Choose Respect Day through proclamations, activities, and educational efforts in furtherance of changing the culture around violence against women..
 (b)Technical and conforming amendmentThe table of sections for chapter 1 of title 36, United States Code, is amended by adding at the end the following:
						146. Choose Respect Day..
					1203.Media Campaign
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Office on Violence Against Women.
 (2)National media campaignThe term national media campaign means the national Choose Respect media campaign described in subsection (b). (b)Media campaignThe Director shall, to the extent feasible and appropriate, conduct a national Choose Respect media campaign in accordance with this section for the purposes of—
 (1)preventing and discouraging violence against women, including domestic violence, dating violence, sexual assault, and stalking by targeting the attitudes, perceptions, and beliefs of individuals who have or are likely to commit such crimes;
 (2)encouraging victims of the crimes described in paragraph (1) to seek help through the means determined to be most effective by the most current evidence available, including seeking legal representation; and
 (3)informing the public about the help available to victims of the crimes described in paragraph (1).
						(c)Use of funds
 (1)In generalAmounts made available to carry out this section for the national media campaign may only be used for the following:
 (A)The purchase of media time and space, including the strategic planning for, tracking, and accounting of, such purchases.
 (B)Creative and talent costs, consistent with paragraph (2). (C)Advertising production costs, which may include television, radio, internet, social media, and other commercial marketing venues.
 (D)Testing and evaluation of advertising. (E)Evaluation of the effectiveness of the national media campaign.
 (F)Costs of contracts to carry out activities authorized by this section. (G)Partnerships with professional and civic groups, community-based organizations, including faith-based organizations, and government organizations related to the national media campaign.
 (H)Entertainment industry outreach, interactive outreach, media projects and activities, public information, news media outreach, corporate sponsorship and participation, and professional sports associations and military branch participation.
 (I)Operational and management expenses. (2)Specific requirements (A)Creative servicesIn using amounts for creative and talent costs under paragraph (1), the Director shall use creative services donated at no cost to the Government wherever feasible and may only procure creative services for advertising—
 (i)responding to high-priority or emergent campaign needs that cannot timely be obtained at no cost; or
 (ii)intended to reach a minority, ethnic, or other special audience that cannot reasonably be obtained at no cost.
 (B)Testing and evaluation of advertisingIn using amounts for testing and evaluation of advertising under paragraph (1)(D), the Director shall test all advertisements prior to use in the national media campaign to ensure that the advertisements are effective with the target audience and meet industry-accepted standards. The Director may waive this requirement for advertisements using no more than 10 percent of the purchase of advertising time purchased under this section in a fiscal year and no more than 10 percent of the advertising space purchased under this section in a fiscal year, if the advertisements respond to emergent and time-sensitive campaign needs or the advertisements will not be widely utilized in the national media campaign.
 (C)ConsultationFor the planning of the campaign under subsection (b), the Director may consult with— (i)the Office for Victims of Crime, the Administration on Children, Youth and Families, and other related government entities;
 (ii)State, local, and Tribal governments; (iii)the prevention of domestic violence, dating violence, sexual assault, or stalking, including national and local non-profits; and
 (iv)communications professionals. (D)Evaluation of effectiveness of national media campaignIn using amounts for the evaluation of the effectiveness of the national media campaign under paragraph (1)(E), the Attorney General shall—
 (i)designate an independent entity to evaluate by April 20 of each year the effectiveness of the national media campaign based on data from any relevant studies or publications, as determined by the Attorney General, including tracking and evaluation data collected according to marketing and advertising industry standards; and
 (ii)ensure that the effectiveness of the national media campaign is evaluated in a manner that enables consideration of whether the national media campaign has contributed to changes in attitude or behaviors among the target audience with respect to violence against women and such other measures of evaluation as the Attorney General determines are appropriate.
 (d)AdvertisingIn carrying out this section, the Director shall ensure that sufficient funds are allocated to meet the stated goals of the national media campaign.
					(e)Responsibilities and functions under the program
 (1)In generalThe Director shall determine the overall purposes and strategy of the national media campaign. (2)Director (A)In generalThe Director shall approve—
 (i)the strategy of the national media campaign; (ii)all advertising and promotional material used in the national media campaign; and
 (iii)the plan for the purchase of advertising time and space for the national media campaign. (B)ImplementationThe Director shall be responsible for implementing a focused national media campaign to meet the purposes set forth in subsection (b) and shall ensure—
 (i)information disseminated through the campaign is accurate and scientifically valid; and (ii)the campaign is designed using strategies demonstrated to be the most effective at achieving the goals and requirements of subsection (b), which may include—
 (I)a media campaign, as described in subsection (c); (II)local, regional, or population specific messaging;
 (III)the development of websites to publicize and disseminate information; (IV)conducting outreach and providing educational resources for women;
 (V)collaborating with law enforcement agencies; and (VI)providing support for school-based public health education classes to improve teen knowledge about the effects of violence against women.
 (f)ProhibitionsNone of the amounts made available under subsection (c) may be obligated or expended for any of the following:
 (1)To supplant current antiviolence against women community-based coalitions. (2)To supplant pro bono public service time donated by national and local broadcasting networks for other public service campaigns.
 (3)For partisan political purposes, or to express advocacy in support of or to defeat any clearly identified candidate, clearly identified ballot initiative, or clearly identified legislative or regulatory proposal.
 (4)To fund advertising that features any elected officials, persons seeking elected office, cabinet level officials, or other Federal officials employed pursuant to section 213 of Schedule C of title 5, Code of Federal Regulations.
 (5)To fund advertising that does not contain a primary message intended to reduce or prevent violence against women.
 (6)To fund advertising containing a primary message intended to promote support for the national media campaign or private sector contributions to the national media campaign.
 (g)Financial and performance accountabilityThe Director shall cause to be performed— (1)audits and reviews of costs of the national media campaign pursuant to section 4706 of title 41, United States Code; and
 (2)an audit to determine whether the costs of the national media campaign are allowable under chapter 43 of title 41, United States Code.
 (h)Report to congressThe Director shall submit on an annual basis a report to Congress that describes— (1)the strategy of the national media campaign and whether specific objectives of the national media campaign were accomplished;
 (2)steps taken to ensure that the national media campaign operates in an effective and efficient manner consistent with the overall strategy and focus of the national media campaign;
 (3)plans to purchase advertising time and space; (4)policies and practices implemented to ensure that Federal funds are used responsibly to purchase advertising time and space and eliminate the potential for waste, fraud, and abuse;
 (5)all contracts entered into with a corporation, partnership, or individual working on behalf of the national media campaign;
 (6)the results of any financial audit of the national media campaign; (7)a description of any evidence used to develop the national media campaign;
 (8)specific policies and steps implemented to ensure compliance with this section; (9)a detailed accounting of the amount of funds obligated during the previous fiscal year for carrying out the national media campaign, including each recipient of funds, the purpose of each expenditure, the amount of each expenditure, any available outcome information, and any other information necessary to provide a complete accounting of the funds expended; and
 (10)a review and evaluation of the effectiveness of the national media campaign strategy for the past year.
 (i)Authorization of appropriationsThere are authorized to be appropriated to the Director to carry out this section $5,000,000 for each of fiscal years 2020 through 2029, to remain available until expended.
					BLegal assistance for victims
				1211.Legal assistance for victims
 (a)In generalSection 1201 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20121) is amended—
 (1)by striking subsection (a) and inserting the following:  (a)In generalThe purpose of this section is to enable to the Attorney General to award grants to increase the availability of civil and criminal legal assistance necessary to provide effective aid to adult and youth victims of domestic violence, dating violence, stalking, or sexual assault who are seeking relief in legal matters relating to or arising out of that abuse or violence, at minimal or no cost to the victims. When legal assistance to a dependent is necessary for the safety of a victim, such assistance may be provided. Criminal legal assistance provided for under this section shall be limited to criminal matters relating to or arising out of domestic violence, sexual assault, dating violence, and stalking. To the extent practicable, the Attorney General shall award grants to entities in every State, with the goal of serving the maximum amount of victims throughout the country.; and
 (2)in subsection (f)(1), by striking $57,000,000 for each of fiscal years 2014 through 2018 and inserting $80,000,000 for each of fiscal years 2020 through 2029. (b)Effective dateThe amendments made by subsection (a)(1) shall not take effect until October 1, 2020.
 1212.Report on protection order service processesThe Attorney General shall submit to Congress a report on service processes for protection orders, and potential improvements to efficiency and safety through the use of electronic service process methods, including—
 (1)a summary of the current methods of serving and enforcing protection orders in various jurisdictions;
 (2)statistics on the efficiency and safety of the methods described in paragraph (1), including statistics on how often process servers succeed in serving protection orders on the intended recipients or targets in the various jurisdictions;
 (3)an analysis of potential improvements to the efficiency and safety described in paragraph (2) across various jurisdictions by using electronic service methods;
 (4)recommendations on the implementation of electronic service methods in various jurisdictions; and (5)an analysis of potential issues with electronic service methods with regard to technology and due process.
					XIIICombatting female genital mutilation or cutting
 1301.Short titleThis title may be cited as the Federal Prohibition of Female Genital Mutilation Act of 2019. 1302.FindingsCongress finds the following:
 (1)Congress has previously prohibited the practice of female genital mutilation on minors, which causes physical and psychological harm and is often beyond the ability of any single State or jurisdiction to control.
 (2)Individuals who perform the practice of female genital mutilation on minors rely on a connection to interstate or foreign commerce, such as interstate or foreign travel, the transmission or receipt of communications in interstate or foreign commerce, or interstate or foreign payments of any kind in furtherance of this conduct.
 (3)Amending section 116 of title 18, United States Code, to specify a link to interstate or foreign commerce would confirm that Congress has the affirmative power to prohibit this conduct.
 1303.Amendments to current law prohibiting female genital mutilationSection 116 of title 18, United States Code, is amended— (1)in subsection (a), by inserting , in any circumstance described in subsection (e), after whoever; and
 (2)by adding at the end the following:  (e)For purposes of subsection (a), the circumstances described in this subsection are that—
 (1)the defendant or victim traveled in interstate or foreign commerce, or traveled using a means, channel, facility, or instrumentality of interstate or foreign commerce, in furtherance of or in connection with the conduct described in subsection (a);
 (2)the defendant used a means, channel, facility, or instrumentality of interstate or foreign commerce in furtherance of or in connection with the conduct described in subsection (a);
 (3)any payment of any kind was made, directly or indirectly, in furtherance of or in connection with the conduct described in subsection (a) using any means, channel, facility, or instrumentality of interstate or foreign commerce or in or affecting interstate or foreign commerce;
 (4)the defendant transmitted in interstate or foreign commerce any communication relating to or in furtherance of the conduct described in subsection (a) using any means, channel, facility, or instrumentality of interstate or foreign commerce or in or affecting interstate or foreign commerce by any means or in any manner, including by computer, mail, wire, or electromagnetic transmission;
 (5)the conduct described in subsection (a) occurred within the special maritime and territorial jurisdiction of the United States, or within the District of Columbia or any territory or possession of the United States; or
 (6)the conduct described in subsection (a) otherwise occurred in or affected interstate or foreign commerce..
				1304.Increased penalty for female genital mutilation
 (a)In generalSection 116 of title 18, United States Code, is amended by striking 5 years each place the term appears and inserting 15 years. (b)Sense of congressIt is the sense of Congress that States should have in place laws that require health care professionals, teachers, and other school employees to report to local law enforcement agencies any instance of suspected female genital mutilation.
				1305.Pilot program to prevent and respond to female genital mutilation or cutting
 (a)DefinitionsIn this section: (1)Bodily injuryThe term bodily injury has the meaning given the term in section 1365(h) of title 18, United States Code.
 (2)Eligible entityThe term eligible entity means— (A)a State, local, territorial, or Tribal law enforcement agency;
 (B)a national, regional, or local victim services organization; or (C)a State, local, territorial, or Tribal law enforcement agency working in collaboration with a national, regional, or local organization.
 (3)Female genital mutilation or cuttingThe term female genital mutilation or cutting means intentionally circumcising, excising, infibulating the whole or any part of the labia majora or labia minora or clitoris, or in any way causing bodily injury to the female genitalia for non-medical reasons.
 (b)AwardThe Attorney General, acting through the Director of the Office on Violence Against Women, shall award grants to eligible entities on a competitive basis to create, implement, and oversee female genital mutilation or cutting education, awareness, and prevention pilot programs.
 (c)Period of a grantThe period of a grant under this subsection shall be up to 2 years. (d)TermThe Attorney General shall make grants under this section for each of the first 6 fiscal years beginning after the date of enactment of this Act.
 (e)PreferenceIn awarding grants under this subsection, the Secretary shall give preference to eligible entities serving communities with the highest estimate of women and girls at risk of experiencing female genital mutilation or cutting.
 (f)Use of fundsAny female genital mutilation or cutting education, awareness, and prevention pilot program funded under this subsection may—
 (1)provide education on the harmful effects of female genital mutilation or cutting; (2)provide education and resources for treatment of female genital mutilation or cutting;
 (3)engage in public service announcement campaigns to educate the community on the practice and prevention of female genital mutilation or cutting; or
 (4)provide training to law enforcement agencies, medical personnel, social service agencies, or other community leaders regarding the practice, prevention, and detection of female genital mutilation or cutting.
 (g)LimitationOf the funds received through a grant under this section for a fiscal year, an eligible entity shall not use more than 10 percent for program evaluation.
				(h)Reports
 (1)In generalEach entity that receives a grant under paragraph (1) shall submit a report to the Attorney General that includes information such as the methodology of and outcomes and statistics from the pilot program.
 (2)Report to CongressNot later than 1 year after the date on which the first grant is awarded under this Act and annually thereafter for the duration of the pilot program, the Attorney General shall submit to Congress a report on the pilot program, based on the reports submitted by grant recipients under paragraph (1).
 (i)Authorization of appropriationsThe Attorney General shall carry out this section using amounts otherwise available to the Attorney General.
 1306.Reporting on female genital mutilation or cuttingThe Director of the Federal Bureau of Investigation shall, pursuant to section 534 of title 28, United States Code, include the offense of female genital mutilation in the National Incident-Based Reporting System (commonly known as NIBRS).
			XIVEmpowering victims of revenge pornography
			1401.Empowering victims of revenge pornography
 (a)DefinitionIn this section, the term covered work means a work involving pornography. (b)RegistrationSection 408 of title 17, United States Code, is amended by adding at the end the following:
					
 (g)Works involving pornographyWith respect to a work involving pornography, in the absence of a validly executed contract assigning ownership of the work, any individual appearing in the work may obtain registration under this section of a copyright claim in the work as a joint work..
 (c)LicensingThe licensing or sale of a covered work may be made only with the consent of all individuals appearing in the work.
 (d)Infringement and remediesWith respect to a covered work— (1)infringement of the work shall be subject to the remedies provided under chapter 5 of title 17, United States Code; and
 (2)an individual appearing in the work may submit a request under section 512(h) of title 17, United States Code, with respect to the identification of an alleged infringer of the work.
					XVCREEPS Act
 1501.Short titleThis title may be cited as the Compulsory Requirement to Eliminate Employees who are Perpetrators of Sexual assault Act of 2019 or the CREEPS Act.
			1502.Sexual assault by Federal employees and contractors
 (a)DefinitionsIn this section— (1)the term becomes final means—
 (A)that— (i)there is a final agency action; and
 (ii)(I)the time for seeking judicial review of the final agency action has lapsed and judicial review has not been sought; or
 (II)judicial review of the final agency action was sought and final judgment has been entered upholding the agency action; or
 (B)that final judgment has been entered in a civil action; (2)the term bonus—
 (A)means any bonus or cash award; and (B)with respect to a Federal employee, includes—
 (i)an award under chapter 45 of title 5, United States Code; (ii)an award under section 5384 of title 5, United States Code; and
 (iii)a retention bonus under section 5754 of title 5, United States Code; (3)the term civil service has the meaning given that term in section 2101 of title 5, United States Code;
 (4)the term contractor includes a subcontractor, at any tier, of an individual or entity entering into a contract with the Federal Government;
 (5)the term Federal employee has the meaning given the term employee in section 2105 of title 5, United States Code, without regard to whether the employee is exempted from the application of some or all of such title 5;
 (6)the term sexual assault offense means a criminal offense under Federal law or the law of a State that includes as an element of the offense that the defendant engaged in a nonconsensual sexual act upon another person; and
 (7)the term sustained complaint involving sexual assault means an administrative or judicial determination that an employer engaged in an unlawful employment practice under title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) which included, as part of the course of conduct constituting the unlawful employment practice, that an employee of the employer engaged in a nonconsensual sexual act upon another person.
					(b)Federal employees
 (1)Criminal convictionsThe head of the agency, office, or other entity employing a Federal employee who is convicted of a sexual assault offense committed while a Federal employee shall, after notice and an opportunity for a hearing, remove the Federal employee from the civil service.
 (2)Unlawful employment practicesDuring the 5-year period beginning on the date on which a sustained complaint involving sexual assault with respect to an agency, office, or other entity employing Federal employees becomes final, the head of the agency, office, or other entity may not increase the rate of basic pay (including any increase in grade and any within-grade step increase) of a Federal employee who engaged in a nonconsensual sexual act upon another person that was part of the course of conduct constituting the applicable unlawful employment practice, award such a Federal employee a bonus, or promote such a Federal employee.
 (3)Interaction with other lawsThe authority under this subsection is in addition to any authority provided to the head of an agency, office, or other entity employing Federal employees.
 (c)ContractorsAny contract to procure property or services entered into or modified by the Federal Government on or after the date of enactment of this Act shall require that the contractor have in effect policies that require that—
 (1)the contractor shall, after notice and an opportunity for a hearing, terminate an employee of the contractor who is convicted of a sexual assault offense committed while an employee of the contractor; and
 (2)during the 5-year period beginning on the date on which a sustained complaint involving sexual assault with respect to the contractor becomes final, the contractor may not increase the rate of basic pay of an employee of the contractor who engaged in a nonconsensual sexual act upon another person that was part of the course of conduct constituting the applicable unlawful employment practice, award such an employee a bonus, or promote such an employee.
					XVIAdditional grant programs
 1601.National stalker and domestic violence reductionSection 40603 of the Violence Against Women Act of 1994 (34 U.S.C. 12402) is amended by striking $3,000,000 for each of fiscal years 2014 through 2018 and inserting $3,300,000 for each of fiscal years 2020 through 2029.
 1602.Federal victim assistants reauthorizationSection 40114 of the Violence Against Women Act of 1994 (Public Law 103–322) is amended to read as follows:
				
 40114.Authorization for Federal victim counselorsThere are authorized to be appropriated for the United States Attorneys for the purpose of appointing victim/witness counselors for the prosecution of sex crimes and domestic violence crimes where applicable (such as the District of Columbia), $1,100,000 for each of fiscal years 2020 through 2029..
 1603.Child abuse training programs for judicial personnel and practitioners reauthorizationSection 224(a) of the Crime Control Act of 1990 (34 U.S.C. 20334(a)) is amended by striking $2,300,000 for each of fiscal years 2014 through 2018 and inserting $3,000,000 for each of fiscal years 2020 through 2029.
 1604.Sex offender managementSection 40152(c) of the Violence Against Women Act of 1994 (34 U.S.C. 12311(c)) is amended by striking $5,000,000 for each of fiscal years 2014 through 2018 and inserting $5,500,000 for each of fiscal years 2020 through 2029.
 1605.Court-appointed special advocate programSection 219(a) of the Crime Control Act of 1990 (34 U.S.C. 20324(a)) is amended by striking ‘‘$12,000,000 for each of fiscal years 2014 through 2018’’ and inserting $15,000,000 for each of fiscal years 2020 through 2029.November 21, 2019Read the second time and placed on the calendar